     Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 1 of 67 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


Budimir Anjilivoski, Joseph Avila, Mehran       )
Bambooyani, Saman Bambooyani, Mohammad          )
Ali Baniassadi, Elhadi Bellalem, Stoyan Dafchev,)
Ehsan Gharehshiran, Darko Hadjidaov, Viktor     )
Isailovski, Mihail Jordanov, Shawn Kanjana,     )   Case No.     1:19-cv-07452
Ricardo Martinez, Vladimir Veljovic, and Jack   )
Youhanna,                                       )   Judge
                                                )   Mag. Judge
                       Plaintiffs,              )
                                                )
       v.                                       )
                                                )
Teamsters Local Union No. 727 Pension Fund,     )
Teamsters Local Union No. 727 Health & Welfare )
Fund, Teamsters Local Union No. 727 Legal and )
Educational Assistance Fund,                    )
                                                )
Trustees of the Teamsters Local Union No. 727   )
Pension Fund, Michal DeGrad, John T. Coli, Jr., )
Nicholas Micaletti, Stephanie Brinson, John     )
McCarthy, Gregory T. Youmans, Carl S.           )
Tominberg, Robert Sheehy,                       )
                                                )
Trustees of the Teamsters Local Union No. 727 )
Health & Welfare Fund, Michael DeGard,          )
John T. Coli, Jr., Nicholas Micaletti;          )
Stephanie Brinson, John McCarthy,               )
Gregory T. Youmans, Carl S. Tominberg,          )
Robert Sheehy,                                  )
                                                )
Trustees of the Teamsters Local Union No. 727 )
Legal and Educational Assistance Fund Michael   )
DeGard, John T. Coli, Jr., Nicholas Micaletti,  )
Stephanie Brinson, John McCarthy, Gregory T.    )
Youmans, Carl S. Tominberg and Robert Sheehy, )
                                                )
                                                )
                       Defendants.              )


                                       COMPLAINT

                                              1
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 2 of 67 PageID #:2




       Plaintiffs, by their attorneys, Rathje Woodward, LLC, complain of Defendants Teamsters

Local Union No. 727 Pension Fund, Teamsters Local Union No. 727 Health & Welfare Fund,

Teamsters Local Union No. 727 Legal and Educational Assistance Fund (hereinafter collectively

referred to as the “Trust Funds”) Michal DeGrad, John T. Coli, Jr., Nicholas Micaletti, Stephanie

Brinson, John McCarthy, Gregory T. Youmans, Carl S. Tominberg, Robert Sheehy (hereinafter

collectively as “Trustees”), as follows:

                                       Nature of the Action

       1.      Plaintiffs, as participants in the Trust Funds as defined under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq., bring this action against

Defendants to redress fiduciary violations in which Defendants participated as ERISA fiduciaries

in violation of the Trust Agreement and ERISA.

                               Jurisdiction, Standing and Venue

       2.      This Court has jurisdiction pursuant to ERISA §§ 502(e)(1) and 502(f), 29 U.S.C.

§ 1132(e)(1) and 132(f).

       3.      Plaintiffs are empowered to bring this action as participants pursuant to ERISA §§

502(a)(1)(B), 502(a)(2) and 502(a)(3), 29 U.S.C. §§ 1132(a)(1)(B), 1132(a)(2) and 1132(a)(3).

       4.      Venue is based on 28 U.S.C. § 1391(b)(2) and ERISA §502(e)(2), 29 U.S.C.

§1132(e)(2).

                                             Parties

       5.      Plaintiff, Budimir Anjilivoski, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727, and is an Employee of EZ Parking, LLC (“EZ”) in Chicago, Cook

County, IL.




                                                2
     Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 3 of 67 PageID #:3




       6.     Plaintiff, Joseph Avila, is a participant in the Trust Funds, is a member of Teamsters

Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in Chicago, Cook

County, IL.

       7.     Plaintiff, Mehran Bambooyani, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       8.     Plaintiff, Saman Bambooyani, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       9.     Plaintiff, Mohammad Ali Baniassadi, is a participant in the Trust Funds, is a

member of Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC

(“EZ”) in Chicago, Cook County, IL.

       10.    Plaintiff, Elhadi Bellalem, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       11.    Plaintiff, Stoyan Dafchev, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       12.    Plaintiff, Ehsan Gharehshiran, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.




                                                3
     Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 4 of 67 PageID #:4




       13.    Plaintiff, Darko Hadjidaov, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       14.    Plaintiff, Viktor Isailovski, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       15.    Plaintiff, Mihail Jordanov, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       16.    Plaintiff, Shawn Kanjana, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       17.    Plaintiff, Ricardo Martinez, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       18.    Plaintiff, Vladimir Veljovic, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       19.    Plaintiff, Jack Youhanna, is a participant in the Trust Funds, is a member of

Teamsters Local Union No. 727 (“Union”), and is an Employee of EZ Parking, LLC (“EZ”) in

Chicago, Cook County, IL.

       20.    Defendant, Teamsters Local Union No. 727 Pension Fund, is a multi-employer

pension fund that receives contributions pursuant to collective bargaining agreements (“CBAs”)



                                              4
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 5 of 67 PageID #:5




negotiated by the Teamsters Local Union No. 727 (“Union”) with various individual employers

and employer associations.

         21.   Defendant, Teamsters Local Union No. 727 Welfare Fund, is a multi-employer

welfare fund that receives contributions pursuant to collective bargaining agreements (“CBAs”)

negotiated by the Teamsters Local Union No. 727 (“Union”) with various individual employers

and employer associations.

         22.   Defendant, Teamsters Local Union No. 727 Legal and Educational Assistance

Fund, is a multi-employer fund that receives contributions pursuant to collective bargaining

agreements (“CBAs”) negotiated by the Teamsters Local Union No. 727 (“Union”) with various

individual employers and employer associations.

         23.   Defendant, Michael DeGard, is a Union Business Agent, is Trustee of the Trust

Funds.

         24.   Defendant, John T. Coli, Jr., is the Secretary-Treasurer of the Union, Trustee of the

Trust Funds, and upon information and belief is the Chairman of the Board of the Board of Trustees

for the Trust Funds.

         25.   Defendant, Nicholas Micaletti, is a Union Business Agent, and is Trustee of the

Trust Funds.

         26.   Defendant, Stephanie Brinson, was the General Counsel for the Union and is

Trustee of the Trust Funds.

         27.   Defendant, John McCarthy, is Trustee of the Trust Funds.

         28.   Defendant, Gregory T. Youmans, is Trustee of the Trust Funds.

         29.   Defendant, Carl S. Tominberg, is Trustee of the Trust Funds.

         30.   Defendant, Robert Sheehy, is Trustee of the Trust Funds.



                                                 5
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 6 of 67 PageID #:6




       31.     The Trust Funds receive contributions from employers by way of CBAs negotiated

by the Union with individual employers and Employer Associations.

       32.     On March 27, 2019, the Union made a demand for recognition on EZ Parking, LLC

claiming that EZ Parking, LLC was bound to the Commercial and Valet CBAs that governed

Capital Parking, LLC’s obligations to the Union and Trust Funds.

       33.     EZ Parking, LLC entered into collective bargaining agreements with the Union

effective February 1, 2019. (See Group Ex. A)

       34.     The Trust Agreements, ERISA and other documents which govern the Trust Funds

require that all contributions paid in accordance with terms of written agreements (CBAs) shall be

subject to acceptance by the Trustees.

       35.     The collective bargaining agreements provide that EZ Parking, LLC could

contribute for employees performing commercial work and be relieved of any obligation to

contribute to the Trustees of the Teamsters Local Union No. 727 Legal and Educational

Assistance Fund pursuant to the Valet CBA for employees performing valet work.

       36.     Pursuant to the CBAs identified above, EZ Parking, LLC is obligated to contribute

to the Trust Funds for covered work.

       37.     The Union has refused to acknowledge that EZ Parking, LLC is bound to the

Commercial CBA, and has denied EZ Parking, LLC the benefits of the CBA, and has instructed

the Trust Funds and their Trustees to refuse contributions from EZ Parking, LLC for work under

the Commercial CBA. As such, EZ Parking, LLC has been directed to pay contributions to the

Legal Education Assistance Fund contrary to the terms of the CBAs.

       38.     The Trust Funds and their Trustees have refused to accept and apply benefit

contributions for EZ Parking, LLC’s commercial employee(s), and have taken submitted



                                                6
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 7 of 67 PageID #:7




contributions and applied them to the Legal Education Assistance Fund contrary to the terms of

the CBAs at the direction of the Union.

        39.       The Trustees and the Trust Funds have returned contributions which EZ Parking

LLC submitted to the Trust Funds which would have created eligibility for health insurance

benefits for Plaintiffs.

        40.       As a result of the actions of the Union and Trust Funds regarding the application of

benefits, Plaintiffs have gone without health insurance and retirement benefits.

        41.       The stated basis provided by the Trust Funds and the Trustees for the refusal to

apply contributions is that EZ Parking LLC does not have a written agreement with the Union for

commercial work, and that the Trust Funds and the Trustees will not allow commercial employees

of EZ Parking LLC that are related to the owner of EZ Parking, LLC to receive benefits at the

expense of the Legal and Education Assistance Fund.

        42.       The Trust Funds and the Trustees were provided with proof that EZ Parking, LLC

is indeed covered by the Commercial CBA which allows for the acceptance of contributions

thereunder. However, the Trust Funds and the Trustees are allowing the Union to dictate the

administration of the Trust Funds and the continued denial of benefits.

        43.       The Union desires to put EZ Parking, LLC out of business, and by having the Trust

Funds and the Trustees deny its employees benefits, the Trust Funds and Trustees are acting

contrary to the stated purpose of the Trust Agreements which is to provide benefits to participants.

                        Count I Breach of Fiduciary Duty (All Defendants)

        44.       Plaintiffs reallege and incorporate the allegations in paragraphs 1-43 as if fully

alleged herein.




                                                   7
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 8 of 67 PageID #:8




       45.      The Trust Funds and Trustees diversion of contributions that were meant to provide

eligibility health and pension benefits to Plaintiffs to other funds which create no eligibility for

benefits to Plaintiffs, was a breach of fiduciary duty under the exclusive purpose of ERISA §

404(a)(1)(A).

       46.      Trust Funds and Trustees knowingly participated in the fiduciary violation by their

use and diversion of the contributions for the benefit of Plaintiffs to the Trust Funds, when they

knew or should have known that such a diversion was contrary to the Trust Agreements, ERISA

and the CBAs.

       47.      By creating separate eligibility requirements for EZ Parking, LLC employees to

receive health and pension benefits, the Trust Funds and Trustees knowingly have diverted

contributions meant to benefit EZ Parking, LLC employees to other employees of employers with

the same contractual obligations (CBAs) as EZ Parking, LLC.

       48.      These acts by Defendants were done without any recognized authority pursuant to

any governing document of the Plan.

       49.      As a result of the Trust Funds and Trustees actions, Plaintiffs and their beneficiaries

have lost eligibility for benefits based on employer contributions, and Plaintiffs are prohibited from

self-paying contributions to achieve any benefits for health insurance coverage or otherwise.

       50.      Pursuant to ERISA § 409(a) the Trustees are personally liable to Plaintiffs for the

losses sustained as a result of the conduct hereinabove alleged which includes medical bills,

adverse health conditions which resulted from being denied medical care, and any other damages

incurred.

       WHEREFORE, Plaintiffs request that a final judgment be entered herein as follows:




                                                  8
      Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 9 of 67 PageID #:9




          1.   Holding Defendants liable for damages sustained by reason of Defendants’ breach

of fiduciary duty;

          2.   Compelling Defendants to accept contributions as set forth in the CBAs which

cover the terms and conditions of Plaintiffs employment;

          3.   Compelling Defendants to redress their breaches of fiduciary duty by setting the

same eligibility for benefits for all employees of employers covered by the Commercial CBA and

Valet CBA; and

          4.   Awarding Plaintiffs prejudgment interest, reasonable attorney fees pursuant to

ERISA § 502 (g), the costs of this action and such other relief that this Court may deem just and

proper.

                                                    Respectfully submitted,

                                                    Budimir Anjilivoski, et al.


                                                    /s/Raymond J. Sanguinetti
                                                       Raymond J. Sanguinetti
Raymond J. Sanguinetti
Rathje Woodward LLC
300 East Roosevelt Road, Suite 300
Wheaton, IL 60187
rsanguinetti@rahtjewoodward.com
(630) 668-8500
ARDC 6244798




                                               9
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 10 of 67 PageID #:10




                               LETTER OF UNDERSTANDING

         This Letter of Understanding is entered into between EZ Parking LLC (the Employer)
 and Teamsters Local 727, on this 5T£-day of June, 2019 and is hereby attached to the Parties’
 Collective Bargaining Agreement that is in effect from February 1,2019 through October 31.
 2021.

 The Parties agree that:

            1. The terms and conditions contained in the attached Collective Bargaining
               Agreement, which has been executed by the Parties, are incorporated herein.

            2. EZ Parking LLC shall not be held financially liable for any wages, benefits , or
               penalties, outlined in the attached Collective Bargaining Agreement that occurred
               prior to February 1, 2019 at only the following locations: 111 North Wabash, and
               1043 North Rush. This shall not apply to any other parking or valet location
               operated by the Company or any ftiture location operated by the Company.


 FOR THE EMPLOYER:                                   OR THE UNION;
              /
L     ii/M'         vlmv^zo
                           V                                     TT7




                                                                                             Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 11 of 67 PageID #:11




                                              •<>
                         P


                      JT/Rs^fSPifi v i
                                          i         o5fr
                     e/
                     Q$ms£*                           =4
                    5 Mfe                             I
                    J            S>;                  §
                      t>          .:- -
                                              <$

                                          ®


                           AGREEMENT

                                between

                        EZ PARKING, LLC

                                  and

                   TEAMSTERS LOCAL 727



             FEBRUARY 1, 2019 - JUNE 30, 2021




                                                                    Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 12 of 67 PageID #:12




                                                 TABLE OF CONTENTS

 ARTICLE 1 Recognition...........................................................................
 ARTICLE 2 Union Security......................................................................
 ARTICLE 3 Uniforms...............................................................................      2
 ARTICLE 4 Seniority................................................................................    9

 ARTICLE 5 Grievance Procedure............................................................              4
 ARTICLE 6 Discipline and Discharge.....................................................                5
ARTICLE 7 Strikes and Lockouts............................................................              5
ARTICLE 8 Wages....................................................................................     6
 ARTICLE 9 Holidays.................................................................................    6
ARTICLE 10 Military Service...................................................................          7
ARTICLE 11 Jury Duty..............................................................................      7
ARTICLE 12 Sick and Personal Leave.....................................................                 8
ARTICLE 13 Funeral Leave......................................................................          8
ARTICLE 14 Vacations..............................................................................      9
ARTICLE 15 Leave of Absence............. ...................................................           11
ARTICLE 16 Hours of Work.....................................................................          12
ARTICLE 17 Transfers...............................................................................    12
ARTICLE 18 Driver’s License..................................................................          12
ARTICLE 19 Health and Welfare and Legal and Educational Assistance                                     13
ARTICLE 20 Labor Management Committee......................................... .                       15
ARTICLE 21 Teamsters-National 401(k) Savings Plan............................                          15
ARTICLE 22 Management Rights............................................................               16
ARTICLE 23 Doctors’ Examinations.........................................................              16
ARTICLE 24 Time Records............... :......................................................         16
ARTICLE 25 Access to Facility................................................................          16
ARTICLE 26 Payday..................................................................................    17
ARTICLE 27 Maintenance of Benefits.....................................................                17
ARTICLE 28 Individual Agreements........................................................               17
ARTICLE 29 Non-Discrimination.............................................................             17
ARTICLE 30 Shortages.............................................................................      17
ARTICLE 31 Employee Liability...............................................................           18
ARTICLE 32 Change in Ownership or Management................................                           19

                                                                 -i-




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 13 of 67 PageID #:13




                                          TABLE OF CONTENTS
                                               (continued)

 ARTICLE 33 Credit Union...................................         20
 ARTICLE 34 Drive Authorization and Deduction                       20
 ARTICLE 35 Open Full-Time Positions..............                  20
 ARTICLE 36 Location/Facility Classification.....                   20
ARTICLE 37 Miscellaneous.................................           21




                                                       -ii-




                                                                    Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 14 of 67 PageID #:14




                                ARTICLES OF AGREEMENT


       AGREEMENT made and entered into by and between                 EZ Parking. LLC
(hereinafter referred to as the “Employer’), and Auto Livery Chauffeurs, Embalmers, Funeral
Directors, Apprentices, Ambulance Drivers and Helpers, Taxicab Drivers, Miscellaneous Garage
Employees, Car Washers, Greasers, Polishers and Wash Rack Attendants, Motion Picture,
Theatrical, Exposition, Convention and Trade Show' Employees, Pharmacists, Bus Drivers,
Parking Lot Attendants, and Hikers. Hotel Industry and Racetrack Industry Employees,
Newspaper, Magazine, Periodical Salesmen, Drivers, Division Men, District Managers,
Checkers, Vendors and Handlers, and Electronic Media Workers Chicago and Vicinity, Illinois
LOCAL 727, an affiliate of the I. B. of T. (hereinafter referred to as the “Union”).


                                          ARTICLE 1
                                          Recognition

           1.1    Notwithstanding the title or the Charter of the Union, it is agreed that the
   Union, shall be the sole and exclusive bargaining agent for the following employees of the
   Employer only: All full-time and part-time employees who perform valet services at
   locations which have no parking facilities.

           1.2     it is agreed that this Agreement applies only to valet service locations which have no
   parking facilities as defined in Article 36. All locations which have parking facilities will be covered
   under the commercial or residential contract with the Union (also referred to as the Parking Industry
   Agreement), which is hereby incorporated by reference.

         1.3      All work covered by this Agreement shall be performed by bargaining unit
   employees.


                                          ARTICLE 2
                                         Union Security'

           2.1      It shall be a condition of employment that all employees of the Employer
   covered by this Agreement who are members of the Union in good standing on the date on
   which this Agreement is signed shall remain members in good standing, or pay fees in lieu
   thereof, and those who are not members on the date on which this Agreement is signed shall,
   on the thirty-first day following the date on which this Agreement is signed, become and
   remain members in good standing in the Union, or pay fees in lieu thereof. It shall also be a
   condition of employment that all employees covered by this Agreement and hired on or after
   the date on which the Agreement is signed shall, on the thirty-first day following the
   beginning of such employment, become and remain members in the Union, or pay fees in
   lieu thereof.




                                                                                                 Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 15 of 67 PageID #:15




           2.2     When specifically authorized in writing by each employee, the Employer will
   deduct, from the first paycheck of each month, dues, and/or fees owing the Union and
   forward them to the Secretary-Treasurer of the Union, not later than ten (10) days after each
   monthly deduction. Such authorization, once given, shall be irrevocable for a period of not
   less than one (1) year or the term of this Agreement, whichever occurs sooner.

          2.3      Upon hiring an employee or upon the request of the Union, it shall be the
   responsibility of the Employer to obtain from the employee a completed Application and
   Authorization form provided by the Union and an Enrollment Card provided by the
   Teamsters Local Union No. 727 Benefit Funds. The Employer will forward the same to the
   Union by the employee’s thirty-first day of employment or within thirty (30) days after a
   request by the Union is made.

              2.4   The Union agrees to further the interests of the Employer to the best of its
   ability.


                                            ARTICLE 3
                                             Uniforms

           3.1    Should an employee be required to wear a uniform, the Employer agrees to
   furnish said uniforms, free of charge, and replace worn-out or damaged uniforms, free of
   charge. The Employer shall supply such employees with uniforms that, in the opinion of the
   Employer, are reasonable for the season in light of the specific requirements at each location.

           3.2     Employees shall not be required to pay for uniforms or replacement uniforms
   or for a deposit for such uniforms or replacement uniforms; provided the Employer may
   deduct the cost of such uniform from the employee’s final paycheck if the employee fails to
   return the uniform upon termination.

         3.3    Identification badges will be issued to employees free of charge; provided that
   the Employer may charge an employee $5.00 for replacement of a lost badge.


                                            ARTICLE 4

                                              Seniority

            4.1    Seniority shall mean length of continuous service from an employee’s first
   day of continuous employment in the industry as a member of the Union. Separate seniority
   lists shall be maintained for full-time and part-time employees. Employees changing from
   one seniority list to the other shall go to the bottom of that seniority list. The Employer shall
   keep and make copies available to a representative of the Union accurate and up-to-date
   separate seniority lists, showing their names and first date of employment.




                                                  2




                                                                                                   Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 16 of 67 PageID #:16




        Seniority is to prevail at all times, except that seniority shall not apply to foremen or to
the selection of foremen.

        All seniority shall be considered on a company-wide basis for purposes of lay-offs. In
case of lay-offs, the last employee hired is to be the first laid off in respect to the separately
maintained seniority lists. An employee laid off from one seniority list shall not use his seniority
to replace an employee on the other seniority list except that a full-time employee may work
part-time and retain his recall rights provided that there is no more senior part-time employee
currently on layoff.

           4.2     Seniority shall be broken for any one or more of the following reasons:

                   (a) Voluntary quit.

                   (b) Discharge for cause.

                   (c) Absence from work for three (3) consecutive working days without
                       notifying the Employer unless prevented from doing so through no fault of
                       the employee.

                   (d) Failure to return to work after expiration of a leave of absence unless due
                       to circumstances beyond the control of the employee or unless excused by
                       the Employer.

                   (e) Failure to return to work within seventy-two (72) hours following recall
                       after layoff, which notice will be made by the Employer by certified letter
                       to the employee’s last known address according to the records of the
                       Employer.

                   (1) Lay off for a continuous period of more than six (6) months.

                   (g) Engages in other employment while on an authorized leave of absence
                       without the consent of the Employer.

           4.3    The first one hundred twenty (120) days of employment shall constitute a
   probationary period during which time an employee may be discharged at the sole discretion
   of the Employer. After one hundred twenty (120)) days, an employee’s seniority date shall
   date from his or her first day of continuous employment in the industry as a member of the
   Union.




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 17 of 67 PageID #:17




                                          ARTICLE 5
                                      Grievance Procedure

           5.1    Any complaint, grievance, or dispute arising under or concerning the
   meaning, application, or compliance with the terms of this Agreement shall first be taken up
   for adjustment by a representative of the Employer and a representative of the Union. The
   Employer and the Union shall meet at a time and place mutually agreed upon after the
   request by either party for such a meeting.

          5.2      The following Grievance Procedure shall be followed in resolving said
   disputes:

                STEP ONE: Grievanl will meet with Union Representative and Facility Manager
                as outlined above,

                STEP TWO: If failing to have the dispute resolved in STEP ONE, grievant will
                meet with a representative of the Union and a representative of the Employer at a
                mutually convenient time and place to resolve the grievance.

      If the parties cannot agree, the issue may then be referred by the Union to arbitration as
      provided for in this Section. Any demand for arbitration must be made within forty-five
      (45) calendar days from the date of the Step 2 grievance meeting unless the parties
      mutually agree to extend said timeline.

           5.3     Arbitration shall be by an arbitrator from the Federal Mediation and
   Conciliation Service (“FMCS”), and his or her decision shall be final and binding upon both
   parties and the employee(s). The Union shall request a panel of seven (7) arbitrators who are
   members of the National Academy of Arbitrators within the Chicago Geographical Region.
   The parties will alternate striking arbitrator names until one is chosen. The identity of the
   party which shall strike first shall be determined by a coin toss. The Union and the Employer
   will each be responsible for one-half of the cost for such arbitration proceeding. All other
   expenses of the arbitration shall be assumed by the party incurring them. The arbitration
   hearing will not be transcribed except when the arbitrator may deem necessary. At the
   conclusion of the hearing, the arbitrator will issue a decision with any award in writing.

           In lieu of FMCS arbitration provided for above, the parties may agree to an
   expedited Grievance Panel. Such Grievance Panel shall be selected within ten (10)
   business days from the receipt of the written statement of grievance, and shall consist of
   one (1) person selected by the Chicago Parking Association who is not a representative
   of the Employer against whom the grievance was filed, and one (1) person selected by
   the Union, and shall endeavor to settle the matter. The Grievance Panel shall meet
   within ten (10) business days after being selected and shall render their decision within
   ten (10) business days after the meeting. Unanimous decisions by the Grievance Panel
   shall be final and binding on the parties, and there shall be no further recourse to
   Arbitration procedures or court litigation. If said Grievance Panel fails to resolve the
   matter within thirty (30) business days after it is referred to the Grievance Panel, the



                                                4




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 18 of 67 PageID #:18




   matter may be submitted by the Union to arbitration as outlined above in Section 5.3.
   The fees and expenses of the Grievance Panel shall be divided equally between the
   Union and the Employer.

           5.4   The Employer must be notified of a monetary grievance within thirty (30)
   days after knowledge of the alleged violation or it shall be waived.

           5.5   A non-monetary (policy) grievance must be filed in writing within ten (10)
   days after knowledge of the alleged violation or it shall be waived.


                                         ARTICLE 6
                                   Discipline and Discharge

          6.1     No employee who has completed his or her probationary period will be
   discharged or disciplined except for just cause.

           6.2     The Union shall have the right to investigate the reasons for any discharge or
   discipline and to protest the same through the grievance and arbitration procedure.

          6.3     An employee must be notified as soon as possible of any disciplinary action.


                                          ARTICLE 7
                                     Strikes and Lockouts

         7.1    The Union agrees that títere shall be no strike, slow-down, or cessation of
   work. There shall be no picketing, hand billing or boycott of the Employer’s customers. The
   Employer agrees there shall be no lockout during the term of this Agreement.

           The provisions of this section shall not apply to employers which have failed for six
   consecutive months to pay the contributions due to the Benefit Plans which are not in dispute
   or to submit dues.

          7.2     Should there be an unauthorized strike, slow-down, walk-out, or other
   unauthorized cessation of work, the Union shall not be liable for damages resulting from
   such unauthorized acts from its members, and the Union shall undertake every reasonable
   means to induce the employees to immediately return to their jobs. In the event of an
   unauthorized strike, slow-down, walk-out, or any unauthorized cessation of work, the
   Employer shall have the sole and exclusive right to discipline or discharge the employees
   who participate in such an event.

           7.3    No employee covered by this Agreement shall be required to go through a
   picket line when the picket line is approved by Teamsters’ Joint Council No. 25.




                                                5




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 19 of 67 PageID #:19




                                           ARTICLES
                                             Wages


          8.1     Effective July 1,2018 all employees covered by this Agreement are
   guaranteed to receive the following wage rates effective as indicated.

                                 July 1,2018               $11.00
                                 July 1,2019               $12.00
                                 July 1,2020               $13.00

Employees employed in the City of Chicago covered by this Agreement are guaranteed to
receive the following wage rates effective as indicated.

                                 July 1,2018.             $12.00
                                 July 1,2019.             $13.00
                                 July 1,2020             .$13.20 (or an amount equal to the CPI
                                 for the prior 12 months-- not to exceed 2.5% — whichever of the
                                 two amounts is larger)


Employees who make above the guaranteed wage rate set forth above on July 1 of the respective
calendar year shall receive an increase in their wage rate as follows:

                                   July 1,2018               $.40
                                   July 1,2019               $.40
                                   July 1,2020               $.40

Employees shall not receive two increases on July 1 of any calendar year.

Employees hired after the effective date of this Agreement shall receive the guaranteed wage rate
as set forth above and thereafter shall receive the wage rate increases provided herein.


                                           ARTICLE 9
                                            Holidays

           9.1     Regular full-time employees shall receive additional compensation for the six
   (6) holidays listed below equal to their normal workday hours but not less than eight (8)
   hours pay at their regular daily straight-time rate of pay. Those employees who are
   scheduled and do work on any of these six (6) holidays wall receive their regular daily
   straight-time rate of pay in addition to time and one-half (1 '/a) per hour for all hours actually
   worked on said six (6) holidays. To be entitled to holiday pay under this clause, the
   employee must work for the Employer six (6) months and work his or her scheduled
   workday before and his or her scheduled workday after said holiday if the employee is
   scheduled to work. An employee who is scheduled to work on a holiday but fails to report to
   work shall forfeit his or her right to holiday pay unless his or her absence is due to


                                                 6




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 20 of 67 PageID #:20




   extenuating circumstances. For the purpose of holidays and overtime pay on holidays, the
   below listed holidays will be celebrated on the days they fall on unless otherwise specified by
   law:
                                  Memorial Day
                                  Fourth of July
                                  Labor Day
                                  Thanksgiving Day
                                  Christmas Day
                                  Employee’s Birthday

       A holiday for which an employee is paid and during which he or she did not work shall
be considered as time actually worked by him or her under the terms of this Agreement. No
employee shall receive holiday pay unless he or she has attained six (6) months’ seniority with
the Employer on or before the date of the holiday. Part-time employees, when working on said
holidays, shall be entitled to time and one-half (1 '/■>) per hour for hours worked. All work
performed on the sixth (6th) day of a holiday week shall be paid at the overtime rate.

       The additional compensation for each holiday (holiday pay) for part-time employees shall
be based upon the average weekly hours scheduled and paid during the two (2) calendar months
preceding the Holiday as follows:

                         Weekly Hours Scheduled          Holiday Pay
                             Up to 19 hours                2 hours
                               20 to 29 hours              4 hours
                               30 to 39 hours              6 hours


                                         ARTICLE 10
                                        Military Service

           10.1 Employees who become members of the U.S. Armed Services shall have such
   rights of reemployment as may be prescribed by the Uniformed Services Employment and
   Reemployment Rights Act.


                                         ARTICLE 11
                                          Jury Duty

          11.1 Employees on the payroll with ninety (90) days or more of service will be
   reimbursed for any loss of income incurred during the time spent on jury service with a
   maximum of ten (10) days annually.




                                                7




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 21 of 67 PageID #:21




                                        ARTICLE S2
                                   Sick and Personal Leave

           12.1 A full-time employee who has worked for the Employer for six (6) months or
   longer shall be entitled to seven (7) combined sick and/or personal days per year at the
   employee's normal rate of pay for their normal workday hours but not less than eight (8)
   hours per day. Effective January 1,2021, employees will be entitled to eight (8) combined
   sick and personal days per year.

           12.2 A part-time employee who has worked for the Employer for six (6) months or
   longer shall be entitled to seven (7) combined sick and/or personal days per year based upon
   die average weekly hours scheduled and paid during the two (2) calendar months preceding
   the sick or personal day as follows:

                     Weekly Hours Scheduled         Personal/Sick Leave Pay
                         Up to 19 hours                     2 hours
                           20 to 29 hours                   4 hours
                           30 to 39 hours                   6 hours

      Effective January 1,2021, part-time employees will be entitled to eight (8) combined sick
      and personal days per year.

            12.3 The employee shall give one week’s notice to the Employer for days used for
   personal leave. The employee shall phone a designated phone number and if no answer, a
   designated back-up phone number at least two (2) hours before his or her regularly scheduled
   starting time for days used for sick leave. Combined sick and/or personal days shall be
   noncumulative.

          12.4 The provisions of this Article 12 shall be in lieu of the rights and benefits
   provided under the City of Chicago and the Cook County Sick Leave Ordnances (or the
   ordinances of any other jurisdiction) and the parties agree that the Union and the employees
   waive any and all rights under those Ordinances.



                                         ARTICLE 13
                                         Funeral Leave

           13.1 A regular full-time employee who may lose time from his or her employment
   due to a death in his or her immediate family shall be entitled to receive his or her regular
   pay during said absence for four (4) days. Immediate family members are defined to be
   father, mother, brother, sister, spouse, child, father-in-law, mother-in-law, or grandparents.

         13.2 In order to qualify for funeral pay, the employee must have worked for the
   Employer for six (6) months or longer.


                                                8




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 22 of 67 PageID #:22




           13.3 Employees must, upon request from the Employer, furnish satisfactory proof
   of death and relationship.

           13.4 Funeral leave shall only be granted for the purpose of attending the funeral of
   the deceased, grieving, and settling the affairs of the deceased.


                                        ARTICLE 14
                                         Vacations

          14.1   Employees shall receive vacation in accordance with the following schedule:

              After one (1) year of continuous employment, one (l) week vacation
              After three (3) years of continuous employment, two (2) weeks vacation
              Alter twelve (12) years of continuous employment, three (3) weeks vacation

          14.2        An employee’s vacation time may be split upon mutual agreement
   between employee and Employer. At least one (1) continuous week must be taken each year.
   Vacations shall be scheduled between January l and December 31 of each year.

          14.3   (a) A vacation bank shall be established for each employee, into which
                     employees shall begin to accrue vacation pay on a monthly basis in
                     accordance with paragraph 14.3 (b), below.

                 (b) Vacation pay and time shall be earned on a monthly basis in accordance
                     with the following schedule:

                     After one (1) year of employment: .417 vacation davs per month
                     (equivalent to, one (1) week vacation):
                     Beginning with the First month of employment and continuing through the
                     month prior to the month in which the employee completes two (2) years
                     of employment (1st month through 36lh month of employment),
                     employees accrue .417 vacation days with pay per month in which the
                     employee actually performs work or takes paid time off.

                     After three (3) years of employment. .834 vacation davs per month
                     (equivalent to two (2) weeks vacation):
                     Beginning with the month in which the employee completes three (3)
                     years of employment and continuing through the month prior to the month
                     in which the employee completes twelve (12) years of employment (37,h
                     month through 144lh month of employment), employees accrue .834
                     vacation days with pay per month in which the employee actually
                     performs work or takes paid time off.




                                              9




                                                                                              Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 23 of 67 PageID #:23




                        After twelve (12) years of employment. 1,25 vacation days per month
                        (equivalent to three (3) weeks vacation):
                        Beginning with the month in which the employee completes twelve (12)
                        years of employment (145ih month of employment) employees accrue 1.25
                        vacation days with pay per month in which the employee actually
                        performs work or takes paid time off.

                    (c) The month in which employment begins and the month in which
                        employment ends shall be considered a full month for purposes of this
                        Section.

                    (d) Employees shall be entitled to use vacation time with pay, immediately
                        after accruing it.

                    (e) Every December 3 ls‘, each employee shall be given the option of a payout
                        or carry over of unused vacation days in his or her vacation bank;
                        provided, however, that the carry over will be limited to accruals in the
                        prior twelve (12) months. Should the employee receive a payout, such
                        employee shall receive the payout on the next scheduled pay period.

                    (f) Employees shall receive an accounting of all their accrued vacation, no
                        less frequently than monthly.

          14.4 Vacation pay for part-time employees shall be prorated in accordance with the
   above schedule.

           14.5 Employees shall be paid their accrued vacation pay prior to the time they
   leave on vacation.

             14.6   Preference by seniority shall be given to an employee's choice of vacation
   period.

           14.7 Employees shall receive vacation pay on the basis of average hours worked in
   the previous year. All hours worked or paid for (combined sick and/or personal days,
   holidays, sick leave, bereavement pay) shall be considered as hours worked in determining
   compensation.

             14.8   Vacation checks shall be issued separately.




                                                 10




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 24 of 67 PageID #:24




                                        ARTICLE 15
                                       Leave of Absence

          15.1 The Employer may, at its sole discretion, grant a personal leave of absence to
   an employee with seniority provided:

                  (a) The employee requests the leave, in writing, at least one (1) week in
                      advance of such a leave, unless there was no possibility that the employee
                      had such prior knowledge of the necessity of the leave. Approved leaves
                      shall be in writing with a copy to the Union; and


                  (b) The leave is for a specified time not to exceed thirty (30) calendar days in
                      duration which may be extended for an additional specified time not to
                      exceed an additional thirty (30) calendar days in duration at the sole
                      discretion of the Employer.


                  (c) Upon the expiration of an employee's authorized personal leave of
                      absence, said employee shall be reinstated with full seniority to the same
                      or substantially equivalent employment.

           15.2 The Employer may implement the Family Medical Leave Act (FMLA)
   consistent with applicable law, and the provisions of this section. The Employer shall grant
   family and medical leaves to employees entitled by law to such leaves.

          15.3 The Employer shall continue to contribute to the Health and Welfare Fund
   during FMLA leaves, to the extent required by law or alternatively, the Employee shall
   remain covered by the Employer’s health insurance plan during FMLA leaves as though the
   employee were actively at work.

           15.4 In all cases of medical leave, regardless of whether they are FMLA leaves, the
   Employer may require employees to submit to medical examinations by a physician chosen
   by the Employer at the Employer’s expense, during the leave and before the employee
   returns to work.

            15.5 Upon expiration of an authorized medical or family leave an employee shall
   be reinstated with full seniority to the same or substantially equivalent employment (unless
   the employee would have been laid off or terminated had the employee not taken a leave). It
   is understood that employees returning to work from a leave (or any illness or injury) must be
   able to acceptably perform all essential job functions and may not constitute a threat to
   safety.




                                                11




                                                                                                Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 25 of 67 PageID #:25




                                         ARTICLE 16
                                         Hours of Work

           16.1 Full-time employees covered by this Agreement who are called to work shall
   receive not less than six (6) hours work or its equivalent per day.

          16.2 All regular full-time employees covered by this Agreement, shall be
   guaranteed a workweek consisting of forty (40) hours exclusive of one-half (1/2) hour for a
   lunch period each day.

           16.3 Any regular employee shall forfeit his or her weekly guarantee in that week in
   which he or she takes off a regularly scheduled workday or any portion thereof on his or her
   own initiative or when an employee is discharged for cause. However, an employee, before
   leaving the Employer’s premises, shall be required to punch out.

           16.4 Overtime [time and one-half (1 ’A)] shall be paid for all hours worked over
   forty (40) hours in any one week exclusive of the thirty (30) minute lunch period each day.
   If an Employer has any employees covered by the Fair Labor Standards Act, overtime shall
   be paid in accordance with said Act and at least thirty (30) minutes shall be allowed each day
   without pay for an employee’s lunch period.

           16.5 When feasible, the Employer shall post the employee’s schedule at least seven
   (7) days in advance.


                                          ARTICLE 17
                                           Transfers

           17.1   The Employer may assign duties to any employee as dictated by business
   conditions.


                                         ARTICLE 18
                                        Driver’s License

            3 8.1 All employees shall continuously have and shall exhibit to the Employer upon
   request a valid Driver’s License issued by any State within the United States. Any employee
   found not to have a valid Driver's License in his or her possession will be suspended without
   pay for up to ninety (90) days until a valid license is presented. After that time, the employee
   may be subject to termination. An Employee whose license is suspended or revoked must
   report the loss or suspension of his/her license. An employee who makes a timely report will
   be suspended without pay for up to ninety (90) days until a valid Driver's License is
   presented. After ninety (90) days the employee will be placed on a preferential rehire list for
   up to six (6) months. An employee who fails to make a timely report as to the loss or
   suspension of his/her License and who is involved in an accident or who is ticketed by a
   traffic control officer while on duty will be terminated.



                                                12




                                                                                                Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 26 of 67 PageID #:26




                                       ARTICLE 19
                  Health and Welfare and Legal and Educational Assistance

         19.1     Health and Welfare

            (a)       During those period(s) that the Affordable Care Act as amended from time
                      to time is not in effect, as least to the extent an Employer is not obligated
                      to provide health insurance coverage under it, the Employer shall
                      contribute to Teamsters Local Union No. 727 Health and Welfare Fund on
                      account of each employee covered by this Agreement S80.00 per month:
                      This amount shall be increased each March 1 by $5.00 per month as
                      follows:

                                     March 1,2019                    $85.00 per month
                                     March 1, 2020...................$90.00 per month
                                     March 1,2021                    $95.00 per month

                      Commencing the first of the month in which the Affordable Care Act as
                      amended from time to lime obligates the Employer to provide any current
                      or future fulltime employee of the Employer healthcare coverage under the
                      eligibility criteria providing the latest possible date or hours of work the
                      Employer shall cease to have any obligation to make contributions under
                      this Paragraph 19.1 (a) on behalf of its fulltime employees. Its obligation
                      to make payments on behalf of part time employees shall continue,
                      however.

            (b)      During those periods the Affordable Care Act as amended from time to
                     time obligates the Employer to provide healthcare coverage to any one of
                     its current or future eligible fulltime employees (or would obligate the
                     Employer to do so absent the minimum employee requirements), the
                     Employer shall contribute $380 per month to the Teamsters Local 727
                     Health &. Welfare Fund on account of each such eligible fulltime
                     employee covered by this Agreement who actually performs work during
                     the calendar month. The obligation to make contributions shall be
                     determined on an individual by individual employee basis. Payments
                     under this paragraph and paragraph 19.1(a) above shall not be duplicated.
                     The amount of the monthly premium may be increased by the Trustees of
                     the Teamsters Local 727 Plan up to a maximum of four hundred sixteen
                     dollars ($416.00) effective March i, 2019 and 6.5% of the monthly
                     premium ($416.00) March 1,2020 and an additional 6.5% each March 1
                     thereafter.




                                               13




                                                                                                Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 27 of 67 PageID #:27




                     The determination period for determining whether an employee is a full­
                     time employee for purpose of the Affordable Care Act shall be the
                     calendar year. Similarly, the stability period for an employee receiving
                     healthcare coverage shall be the calendar year. The determination period
                     for employees hired during any calendar year after the Affordable Care
                     Act becomes effective shall be the longest possible period permitted by
                     the Affordable Care Act

            (c)      Contributions due under Paragraph 19.b above to the Health and Welfare
                     Fund for all fulltime Employees shall commence at the latest possible date
                     or hours of work but not to exceed six (6) months.

                     Any fulltime employee otherwise eligible to receive health care coverage
                     under Article 19(b) may opt out of coverage and shall receive a stipend of
                     two hundred dollars ($200.00) per month in lieu thereof. The Employer
                     shall have no obligation to make any contribution to any Teamsters Local
                     727 Health and Welfare Plan on behalf of opt-out employees. The opt-out
                     will be by signature on a form prepared by the Employer, and the opt-out
                     will be effective until the employee notifies the Employer in writing that
                     he/she has experienced a loss of coverage due to a life altering event and
                     wishes to begin receiving health care coverage.

            (d)      In the event the health care coverage provided through the Teamsters
                     Local 727 Plan does not meet the standards imposed by the Affordable
                     Care Act or its implementing regulations, the Union agrees to indemnify
                     the Employer for any penalties or other monetary consequences which
                     result. If the Union does not compensate the Employer for its losses or the
                     Teamsters Local 727 Plan is not made compliant, the Employer may
                     withdraw from continued participation in the Plan, provided it provides
                     Plan Participants with uninterrupted coverage under the Employer's health
                     plan.

         19.2     Legal and Educational Assistance

            (a)      If the Employer is not a Contributing Employer as defined in Section
                     19.2(b), the Employer shall contribute to the Teamsters Local Union No.
                     727 Legal and Educational Assistance Fund on account of each employee
                     covered by this Agreement the following:

                     Commencing July 1,2018              $112.00 per month which shall be
                     adjusted each March 1 to the amount of the contribution required by the
                     Parking Industry Agreement.

            (b)      A Contributing Employer means an Employer who is obligated to make
                     contributions to the Legal and Educational Assistance Fund pursuant to
                     the terms of the Collective Bargaining Agreement between the Union and



                                              14




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 28 of 67 PageID #:28




                      the Employer covering residential and commercial locations (referred to as
                      the Parking Industry Agreement).

          19.3 Contributions due hereunder to the Health and Welfare and Legal and
   Educational Assistance Funds for all employees for which contributions are due shall
   commence with the month of their employment.

           19.4 No contributions to the Health and Welfare Fund or Legal and Educational
   Assistance Fund shall be required on behalf of any employee who is on a leave of absence,
   except to the extent required by law.

           19.5 By the execution of this Agreement, the Employer authorizes the Trustees to
   enter into appropriate trust agreements necessary for the administration of such Funds, and
   hereby waiving all notice thereof and ratifying all actions already taken or to be taken by
   such Trustees within the scope of their authority.

           19.6 It is also agreed that in the event the Employer is delinquent at the end of a
   month in the payment of its contributions to the Health and Welfare Fund or Legal and
   Educational Assistance Fund, in accordance with the rules and regulations of the Trustees of
   such Fund, the employees or their representatives shall have the right to take such action as
   they deem necessary until such delinquent payments are made, and it is further agreed that in
   the event such action is taken, the Employer shall be responsible to the employee for losses
   resulting therefrom.

           19.7 Should the Trustees of the Health and Welfare Fund or Legal and Educational
   Assistance Funds audit the records of the Employer, such audit shall not exceed: three (3)
   years from the date the notice of the audit in the case of an Employer which is signatory to
   the Parking Industry Agreement or seven (7) years in all other cases.


                                      ARTICLE 20
                               Labor Management Committee

          20.1 The Employer agrees to contribute four dollars ($4.00) per month to the
   Parking Industry Labor Management Committee (PILMC) for each employee covered by this
   Agreement.


                                     ARTICLE 21
                          Teamsfcrs-Nationai 401(k) Savings Plan

           21.1 The Employer hereby agrees to participate in the Teamsters - National 401 (k)
   Savings Plan ('‘the Plan”) on behalf of all employees represented for purposes of collective
   bargaining under this Agreement. The Employer will make or cause to be made payroll
   deductions from participating employees’ wages, in accordance with each employee’s salary
   deferral election subject to compliance with ERISA and the relevant tax code provisions.



                                               15




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 29 of 67 PageID #:29




   The Employer will forward withheld sums to the Plan at such time, in such form and manner
   as required pursuant to the Plan and Declaration of Trust (the “Trust”). The Employer will
   execute a Participation Agreement with the Union and the Trustees of the Plan evidencing
   employer participation in the Plan effective prior to any employee deferral being received by
   the Plan. In addition, the Employer agrees to require the payroll system provide separate
   paycheck deductions so that the Plan may allow participant loans. The Employer further
   agrees, at such times as it is administratively feasible to require the payroll system to provide
   separate paycheck deductions so that the Plan may allow after-tax contributions.


                                        ARTICLE 22
                                      Management Rights

           22.1 All rights, powers, and authority customarily exercised by the Employer are
   retained and reserved by the Employer except as otherwise specifically modified by express
   provisions of this Agreement.


                                         ARTICLE 23
                                     Doctors’ Examinations

           23.1 All doctors’ examinations requested by the Employer will be paid for by the
   Employer. In the event the employment of the employee is terminated on the basis of the
   report of the Employer’s doctor, or in the event of questionable status of employee’s health
   upon being rehired due to a layoff, the Union may, at its own cost, have such report checked
   by a doctor of its election.


                                          ARTICLE 24
                                          Time Records

           24.1 The Employer shall keep accurate time records and make them available for
   inspection by the Union upon request so that there will be no misunderstanding about the
   employee’s time.


                                         ARTICLE 25
                                        Access to Facility

           25.1 Authorized agents of the Union shall have access to the Employer’s
   establishment during working hours for the purpose of adjusting disputes and investigating
   working conditions; provided, however, that there is no interruption of the Employer’s
   business operations.




                                                16




                                                                                                 Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 30 of 67 PageID #:30




                                          ARTICLE 26
                                            Payday

           26.1 Payday shall be al least as often as semi-monthly (twice monthly). Employees
    must receive a paper or electronic paycheck; an employer is prohibited from paying an
    employee in cash.


                                        ARTICLE 27
                                    Maintenance of Benefits

            27.1    Employees covered by this Agreement receiving wages or conditions
    (excluding overtime) over and above those listed in this Agreement shall suffer no economic
    loss as the result of signing this Agreement. No employee covered by this Agreement shall
    receive less than the terms and conditions therein specified.


                                         ARTICLE 28
                                    Individual Agreements

           28.1    There shall be no side deals or agreements, whether orally or in writing,
   between any Employer and employee or between Employers. No employee or Employer,
   either orally or in writing, shall enter into any agreement, contract, or arrangement covering
   any employment to which this Agreement applies which is contrary to or conflicting with the
   terms and conditions of this Agreement.


                                        ARTICLE 29
                                      Non-Discrimination

          29.1   It is the policy of both the Employer and the Union to comply with all Federal
   and State Equal Employment Opportunity Laws and not to discriminate against any
   employee because of race, sex, color, religion, national origin, age, or membership or non­
   membership in the Union, or other protected characteristic.


                                         ARTICLE 30
                                          Shortages

            30.1 Employees shall be accountable for all receipts collected by them and
   responsible for their errors in the collection of parking tickets. Employers shall have the
   right to summarily dismiss an employee for stealing, misrepresentation of the receipts, or for
   failure to explain to the satisfaction of the Employer repeated errors in parking tickets,
   reports, and collections, except as set forth below.




                                               17




                                                                                              Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 31 of 67 PageID #:31




            30.2 Employees shall be informed of their shortages, if any, within thirty (30) days
   after discovery of the shortage, but in no event later than sixty (60) days after the shortage
   occurred. Shortages, if any, shall be recovered within two (2) pay periods after the employee
   is notified of the shortage, or longer if required by law.

           30.3 In the event of shortages of $5.00 or more, the Employer will follow the
   progression of discipline set forth below when appropriate, subject to such facts as may be
   present in each case, and subject to the just cause requirement of the collective bargaining
   agreement:

                                 GUIDELINES
                  CASHIER SHORTAGE
                  OCCURRING IN A     ACTION TO BE TAKEN
                  SINGLE YEAR        GENERALLY APPLIED
                           1st       Oral Warning
                          2nd        Written Warning
                              3rd              3-Day Suspension without pay
                              4th              Discharge


           30.4 It is understood that the foregoing constitute agreed-upon disciplinary
   guidelines. However, if unusual situations or extenuating circumstances are present, the
   situation may warrant consideration of deviation from the guidelines based upon all the facts
   available for review. Accordingly, these guidelines are intended to be used as a guide for the
   considered judgment of supervisory personnel who must in each case view all of the facts of
   an employee shortage in their proper context.

          30.5 If the employee disagrees with the shortage charge, the matter may be
   processed through the grievance procedure.


                                        ARTICLE 31
                                      Employee Liability'

          31.1    Except as provided for in Article 30, no employee shall be held financially
   responsible for damages incurred in the performance of his or her daily duties.

           31.2 No employee shall be charged for any insurance premiums or for any
   deductibles or costs related to any insurance claim or any other claim of damage to person or
   property.




                                               18




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 32 of 67 PageID #:32




                                        ARTICLE 32
                             Change in Ownership or Management

            32.1    In the event an Employer acquires, loses, closes, or anticipates losing a
   location which falls within the scope of this Agreement, the Employer will give the Union
   fifteen (15) days written notice prior to the effective date thereof, or immediate written notice
   if the acquisition or loss is to take place in less than fifteen (15) days, and said Employer will
   meet at the Union’s request before the acquisition or loss to discuss all matters pertinent to
   said acquisition or loss.

           32.2 Any employee who has continuously worked at a location for one hundred
   eighty (180) days or more will be retained by the acquiring Employer when an Employer
   acquires a new location. In order for an employee to be retained by the acquiring Employer
   the employee must respond to the new Employer in a reasonable amount of time. The
   Change of Location form must contain the names and current contact information of all
   employees at the location including those employees on leave. An Employer's failure to
   include an employee on the Change of Location form will obligate the Employer (who must
   have at least two remaining locations) to retain the omitted employee. The Employer losing
   the location will be obligated to retain all other employees.

           Full time employees of the Employer losing the location who work less than 20 hours
   per week on average at the location being transitioned shall be retained by the Employer
   losing the location. Full time employees of the Employer losing the location who work 20
   hours or more per week on average at the location being transitioned shall be retained by the
   acquiring Employer and shall be provided with a full-time schedule which can be created by
   laying off a part time employee elsewhere.

           32.3 Within fifteen (15) days of the loss of a location, the Employer who lost the
   location shall pay to employees who are retained by the acquiring Employer the pro-rate
   value of all vacation, combined sick and/or personal days, and compensation earned under
   this Agreement but not taken and/or paid.

           in addition, the Employer who lost the location shall pay the respective benefit funds
   any amounts owed up to the last day actually worked. The acquiring Employer shall provide
   said employees with corresponding time-off without pay. Upon commencing employment
   with the acquiring Employer, employees shall be credited with all seniority, as described in
   Article 4, Section 4.1, as though there had not been an Employer change.




                                                19




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 33 of 67 PageID #:33




                                          ARTICLE 33
                                          Credit Union

          33.1 The Employer agrees to deduct from the employee’s regular paycheck and
   forward to the credit union designated by the Union such sums as the employee may
   voluntarily decide to deposit. The employee will notify the Employer by written
   authorization of his or her desire. Such deduction will be on a semi-monthly basis and
   forwarded to the credit union.


                                        ARTICLE 34
                              Drive Authorization and Deduction

           34.1 The Employer agrees to deduct from the paycheck of all employees covered
   by this Agreement voluntary contributions to DRIVE. DRIVE shall notify the Employer of
   the amounts designated by each contributing employee that are to be deducted from his or
   her regular paycheck on a semi-monthly basis. The Employer shall transmit to DRIVE
   National Headquarters on a monthly basis, in one check the total amount deducted along with
   the name of each employee on whose behalf a deduction is made, the employee’s Social
   Security number and the amount deducted from the employee’s paycheck,


                                        ARTICLE 35
                                   Open Full-Time Positions

         35.1 Any full-time positions that become open must be offered to part-time
   employees at that location by seniority.


                                        ARTICLE 36
                                Location/Facility Classification

            36.1 The parties recognize that it is necessary to classify locations/facilities for
   purposes of this Agreement and the Agreement applicable to commercial and residential
   locations (also referred to as the Parking Industry Agreement). All locations/facilities that
   are covered under these Agreements as of November 1,2001 will retain their current
   classification. Any location or facility not covered by these Agreements as of November 1,
   2001 will be classified by mutual agreement between the Employer and the Union using the
   following guidelines:

                  (a) Commercial: All locations in which fifty percent (50%) or more of the
                      vehicles parked at the location belong to the general public are
                      commercial locations. Commercial locations include locations with valet
                      parking services where there is any parking space in the building where
                      the location exists.




                                               20




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 34 of 67 PageID #:34




                  (b) Residential: Ail locations of employer members of Apartment Building
                      Owners and Managers Association of Illinois and all other locations in
                      which more than 50°'o of the vehicles parked at the location belong to
                      residents of the property are residential locations.

                  (c) Valet: All locations that strictly provide valet parking services without any
                      physical parking facility are valet locations and are covered by the
                      Agreement covering valet service locations.

         36.2 The Employer and the Union agree that employees employed as bellmen or
   doormen will be covered under the classification for the location where they are employed.


                                         ARTICLE 37
                                         Miscellaneous

          37.1 No employee shall be required to take a polygraph or behavioral analysis test
   without his or her consent as a condition of employment.

           37.2 Employees may not be required to perform janitorial services; however, in
   accordance with past practices, employees may be directed to clean immediate areas visible
   to customers.

          37.3 An employee may not be discharged or disciplined because his or her earnings
   have been subjected to two (2) or less wage garnishment deduction orders within one (1)
   year.

          37.4 Drug and alcohol testing will only be permitted for (1) probationary
   employees, and (2) reasonable suspicion under the terms and conditions of the Drug and
   Alcohol Policy and Testing Program agreed to by the Employer and the Union.

           37.5 The Union agrees that in the event any agreement is executed by the Union
   with any other Parking Industry Employer which provides for a lower wage rate, reduced
   benefits, or changed working conditions than those provided in this Agreement, then the
   Employer may have such lower wage rates, or reduced benefits, or changed working
   conditions substituted in this Agreement. The Union shall provide advance, written notice to
   the Chicago Parking Association in the event it requests any exceptions to this provision for
   any newly organized Employer, or for any Employer who has not previously been signatory
   to an agreement with the Union. Upon receipt of such notice, the Chicago Parking
   Association agrees to designate representatives to meet and confer with the Union regarding
   this request. If the Chicago Parking Association does not respond, within seven (7) working
   days, to such a request by the Union, then the Union may enter into any such agreement
   without agreement from the Employer.




                                              21




                                                                                                Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 35 of 67 PageID #:35




        THIS AGREEMENT shall be binding upon and inure to the benefit of the parlies hereto
 and their respective administrators, executors, successors and assigns.

         THIS AGREEMENT shall go into effect July l5 2018, and shall continue in full force and
 effect until and including June 30, 2021, and shall continue thereafter on an annual basis from
 year to year unless written notice of desire to amend the Agreement is given by either party sixty
 (60) days prior to June 30. 2021 or sixty (60) days prior to June 30 of any subsequent year.




 EXECUTED at Chicago, Illinois, this   t^) day of        ipf-3        ,20lfL

 FOR THE EMPLOYER                                            FOR THE UNION
                 '?


                            (




                                               22




                                                                                               Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 36 of 67 PageID #:36




                                LETTER OF UNDERSTANDING

          This Letter of Understanding is entered into between        EZ Parking. LLC      and
 Teamsters Local 727, and is hereby attached to the parties’ collective bargaining agreement that
 is in effect from July 1.2018 through June 30, 2021.

         The parties acknowledge that the national healthcare legislation that has been enacted
may impact the Health and Welfare provisions of their existing collective bargaining agreement.
To that end, the parties agree that following the issuance of any meaningful substantive changes
to the current regulations but before the effective date of the "employer penalties" they will meet
and confer to discuss the impact, if any, that such legislation or change in regulation(s) has on
their respective obligations under the terms of their agreement.

       Nothing within this Letter of Understanding shall be construed to alter or amend the
terms of the parties' collective bargaining agreement, including, but not limited to. Article 7. All
provisions of the parties' collective bargaining agreement shall remain in full force and effect
through its expiration date of June 30, 2021.



                                                          ’

EXECUTED at Chicago, Illinois, this Zl day of                 hOf 113
                                                                        ., 201^ .



FOR THE EMPLOYER                                               FOR THE UNION

   On         n
   IL
 A V!    m        " /r


                         C-




                                                 23




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 37 of 67 PageID #:37




                                  LETTER OF UNDERSTANDING

          This Letter of Understanding is entered into between        EZ Parking. LLC      and
 Teamsters Local 727, and is hereby attached to the parties’ collective bargaining agreement that
 is in effect from July 1,2018 through June 30, 2021.

         The parties agree that, notwithstanding any provision to the contrary in their collective
 bargaining agreement, during the first three (3) months (January, February, and March of each
 calendar year, the Employer may require of any bargaining unit employee one or the other, but
 not both, of the following:

               1. To be involuntarily furloughed for up to three (3) weeks (one (1) day per week for
                  up to fifteen (15) weeks) of an employee’s equivalent annual vacation entitlement
                  during this three (3) month period. Any bargaining unit employee selected for
                  this involuntary furlough may elect to use any earned vacation for any of these
                  furloughed hours, in lieu of an absence without pay. If an employee so elects to
                  use their earned vacation pay, they may still request unpaid time off during the
                  remaining nine (9) months of any calendar year.

               2. To have a full-time schedule reduced to 32 hours.




EXECUTED at Chicago, Illinois, this ff]_ day of          .'¿AJtr        ,20151.


FOR THE EMPLOYER                                              FOR THE UNION
                    7
  0*
       vf //




                                                 24




                                                                                                 Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 38 of 67 PageID #:38




                                LETTER OF UNDERSTANDING

          This Letter of Understanding is entered into between EZ Parkina. LLC and
 Teamsters Local 727, and is hereby attached to the parties’ collective bargaining agreement that
 is in effect from July 1,2018 through June 30, 2021, commonly referred to as the "Valet
 Agreement".

         The parties acknowledge that the obligation that dependent health care coverage be
 provided due to the enactment of the national healthcare legislation known as the Affordable
 Care Act is now in effect and agree that it has in fact had an impact on the cost of the healthcare
 coverage available from the Teamsters Local 727 Plan described in the Health and Welfare
 provisions of the Valet Agreement. In lieu of the Employer withdrawing from the Teamsters
 Local 727 Plan, the parties agree that so long as the Employer mandate remains in effect:

         The Employer will withhold from the paychecks of bargaining unit members the
 monthly amount determined by the Trustees of the Teamsters Local 727 Plan as sufficient to
 provide ACA compliant dependent (children only) coverage for employees who enroll in the
 Teamsters Local 727 Plan which shall not be less than $380.00

        For the duration of the Valet Agreement, the Employer shall make a monthly payment of
 $170.00 on behalf of each employee who is participates in the Local 727 Plan and who selects
 dependent coverage.

        The monthly amount the employee is obligated to contribute to the Local 727 Plan will
 be withheld in equal amounts from each anticipated paycheck based on the number of pay
 periods in a calendar month.

         In the event an employee does not have sufficient earnings in a particular paycheck or
does not receive a paycheck the Employer will not be under an obligation to withhold from that
particular pay period. In that event, the employee will be obligated to make arrangements with
the Fund Office to make the appropriate contribution to the Local 727 Plan.

        Employees may continue to exercise the right to opt out of coverage.

        Nothing within this Letter of Understanding shall be construed to alter or amend the
terms of the parties' collective bargaining agreement, including, but not limited to, Article 7. All
provisions of the parties' collective bargaining agreement shall remain in full force and effect
through its expiration date of June 30, 2021.

EXECUTED at Chicago, Illinois, this p¡_ day of , )cfP
                                                     _______ , 201°/ .

FOR THE EMPLOYER                                              FOR THE UNION



                             WOd
                             u
                                                 25




                                                                                                  Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 39 of 67 PageID #:39




          TEAMSTERS LOCAL
            UNION NO. 727


                              A
                       /                        \




                                              ^A


                      m
                     s            M             i2
                                               77

                         m
                       A-.''. '       'I
                                              m



                       EZ PAMKING
       FEBRUARY 1, 2019 - OCTOBER 31, 2021




                                                                    Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 40 of 67 PageID #:40




                                     ARTICLES OF AGREEMENT
  AGREEMENT made and entered into by and between                      EZ PARKING              (hereinafter
 referred to as die "Employer"), and AUTO LIVERY CHAUFFEURS. EMBALMERS. FUNERAL
  DIRECTORS, APPRENTICES, AMBULANCE DRIVERS AND HELPERS. TAXICAB DRIVERS,
 MISCELLANEOUS GARAGE EMPLOYEES, CAR WASHERS. GREASERS, POLISHERS AND
 WASH RACK ATTENDANTS UNION, MOTION PICTURE. THEATRICAL. EXPOSITION,
 CONVENTION AND TRADE SHOW EMPLOYEES, PHARMACISTS. BUS DRIVERS, PARKING
 LOT ATTENDANTS, AND HIKERS, HOTEL INDUSTRY AND RACETRACK INDUSTRY
 EMPLOYEES NEWSPAPER MAGAZINE. PERIODICAL SALESMEN. DRIVERS DIVISION MEN
 DISTRICT MANAGERS CHECKERS VENDORS AND HANDLERS, AND ELECTRONIC MEDIA
 WORKERS, CHICAGO AND VICINITY. ILLINOIS LOCAL 727. an affiliate of the LB. of T.
 (hereinafter referred to as the "Union"). It is understood that this Agreement also applies to Apartment
 Building Owners and Managers Association ("ABOMA") and is made and entered into by ASOMA on
 behalf of such of its member buildings as are listed on Schedule A which ABOMA has presented to the
 Union and that each of the members of ABOMA as now are or may hereafter become parties hereto is the
 Employer.

                                             ARTICLE I
                                            RECOGNITION
 1.1    It is agreed that the Union shall be the sole and exclusive bargaining agent for all employees of
        the Employer, including, but not limited to: Cashiers, hikers, attendants, porters, maintenance
        men/custodians, drive men, washers, collectors, customer service representatives (excluding those
        who do sales and/or marketing), drivers, dispatchers, bellmen, doormen and supervisors who
        perform bargaining unit work, but excluding clerical employees, guards, professional employees
        and supervisors as defined in the National Labor Relations Act. who do not perform bargaining
        unit work.

 1.2    The Employer agrees not to discriminate in any way against any members of the Union.

 1.3    The Employer shall assign the work covered under this Agreement to employees covered by this
        Agreement as described in Article I, Section 1.1 of this Agreement. Non-bargaining unit
        employees, including supervisors, shall not regularly perform bargaining unit work normally
        assigned to employees in job classifications covered by this Agreement; provided, however, chat
        they may perform such work in emergencies or in the instruction and/or training of employees.
        Nothing in this Article shall be construed to limit the Employer's ability to subcontract out
        maintenance and construction projects.

1.4    Should a new classification arise, the parties agree to meet and negotiate terms and conditions of
       employment for such new classification.

                                           ARTICLE 2
                                         UNION SECURITY
2.1    It shall be a condition of employment that ail employees of the Employer covered by this
       Agreement who are members of the Union in good standing on the date on which this Agreement
       is signed shall remain members in good standing, or pay fees in lieu thereof, and those who are
       not members on the date on which this Agreement is signed shall, on the thirty-first day following
       the date on which this Agreement is signed, become and remain members in good standing in the
       Union, or pay fees in lieu thereof. It shall also be a condition of employment that all employees
       covered by this Agreement and hired on or after the date on which the Agreement is signed shall,



                                                                                                       2




                                                                                                      Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 41 of 67 PageID #:41




        on tlie thirty-first day following the beginning of such employment, become and remain members
        in the Union, or pay fees in lieu thereof.

 2.2    When specifically authorized in writing by each employee, the Employer will deduct, from the
        first paycheck of each month, dues and/or fees owing the Union and forward them to the
        Secretary-Treasurer of the Union, not later than ten (10) days after each monthly deduction. Such
        authorization, once given, shall be irrevocable for a period of not less than one (I) year or the
        term of this Agreement whichever occurs sooner.

 2.3    Upon hiring an employee or upon the request of the Union, it shall be the responsibility' of the
        Employer to obtain from the employee a completed Application and Authorization form provided
        by the Union and an Enrollment Card provided by the Teamsters Local Union No. 727 Benefit
        Funds. The Employer will forward the same to the Union by the employee's thirty first day of
        employment or within thirty (30) days after a request by the Union is made.

 2.4    The Union agrees to further the interests of the Employer to the best of its ability.

 2.5    The Employer agrees to deduct from the paycheck of all employees covered by this Agreement
        voluntan' contributions to Teamsters Local 727 Political Action Committee (PAC). The PAC
        shall notify the Employer of the amounts designated by each contributing employee that are to be
        deducted from each paycheck of every month. The Employer shall transmit such deductions to
        the Union on a monthly basis, not later than ten (10) days after the last deduction of the month.

                                                ARTICLE 3
                                                UNIFORMS
 3.1   Should an employee be required to wear a uniform, the Employer agrees to furnish said uniforms
       and replace worn-out or damaged uniforms. The Employer shall supply such employees with
       uniforms that, in the opinion of the Employer, are reasonable for the season in light of the specific
       requirements at each location.

                                               ARTICLE 4
                                               SENIORITY
4.1    Seniority shall mean length of continuous service from an employee’s first day of continuous
       employment in the industry as a member of the Union. Separate seniority lists shall be maintained
       for full-time and part-time employees and further separated by residential and commercial
       locations. Employees (voluntarily) changing from one seniority list to the other shall go to the
       bottom of that seniority list but retain their original seniority date. The Employer shall keep and
       make copies available to a representative of the Union accurate and up-to-date separate seniority
       lists, showing employees' names and first date of employment.

       Seniority is to prevail at ail times, except that seniority shall not apply to bargaining unit
       supervisors nor to the selection of bargaining unit supervisors.

       All seniority' shall be considered on a classification basis for purposes of layoffs with three
       classifications: (I) hikers; (2) porters; and (3) all other employees. In case of layoffs, the last
       employee hired in a particular classification is to be the first laid off in respect to the separately
       maintained seniority lists. An employee laid off from one seniority list shall not use his or her
       seniority to replace an employee on the other seniority list. Seniority shall also apply to recalls, in
       that the last employee laid off in a particular classification, shall be the first to be recalled in
       respect to separately maintained seniority lists.



                                                                                                            3




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 42 of 67 PageID #:42




  4.2     Seniority shall be broken for any one or more of the following reasons:

          (a)     Voluntarily quitting.

         <b)      Discharge for cause.

         (c)      Absence from work for three (3) consecutive working days without notifying the
                  Employer unless prevented from doing so through no fault of the employee.

         (d)      Failure to return to work after expiration of leave of absence unless due to circumstances
                  beyond the control of the employee or unless excused by the Employer.

         (e)     Failure to return to work within seventy-two (72) hours following recall after layoff,
                 which notice will be made by the Employer by certified letter to the employee's last
                 known address according to the records of the Employer.

         (f)     Is laid off for a continuous period of more than six (6) months.

         (g>     Engages in other employment while on authorized leave of absence without the consent
                 of the Employer.
 4.3     The first one hundred twenty (120) days of employment shall constitute a probationary period
         during which time an employee may be discharged at the sole discretion of the Employer without
         resort to the grievance procedure. After one hundred twenty (120) days, an employee's seniority
         date shall date from his or her first day of continuous employment in the industry as a member of
         the Union.

                                            ARTICLE 5
                                    DISCIPLINE AND DISCHARGE
 5.1    No employee who has completed his or her probationary' period will be discharged or disciplined
        except for just cause, adhering to the principles of progressive discipline as outlined in Article 31.
        Section 31.3 and 31.4.

5.2     The Union shall have the right to investigate the reasons for any discharge or discipline of a non
        probationary employee and to protest the same through the grievance and arbitration procedure.
        The determination of whether an employee has completed his/her probationary' period will be
        subject to the grievance and arbitration procedure.

5.3     An employee must be notified as soon as possible of any disciplinary action.

5.4     Warning notices (including suspensions) shall not remain in effect, nor be relied upon for the next
        step of progressive discipline, for more than one (1) year from date of said warning notice.

                                           ARTICLE 6
                                      GRIEVANCE PROCEDURE
6.1     Any complaint, grievance, or dispute arising under or concerning the meaning, application, or
        compliance with the terms of this Agreement shall first be taken up for adjustment by a
        representative of the Employer and a representative of the Union. The Employer and the Union
        shall meet at a time and place mutually agreed upon after the request by either party' for such a
        meeting.

6.2     The following Grievance Procedure shall be followed in resolving said disputes:




                                                                                                            Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 43 of 67 PageID #:43




       STEP ONE: Grievant will meet with Union Representative and Facility Manager as outlined
       above.

       STEP TWO: In Failing to have the dispute resolved in STEP ONE. grievant will meet with a
       representative of the Union and a representative of the Employer at a mutually convenient time
       and place to resolve the grievance.

       If the parties cannot agree, the dispute may then be referred b> the Union to arbitration as
       provided for in this Section. Demand for arbitration shall be made within forty-five (45) calendar
       days from the date of the Step 2 grievance meeting unless the parties mutually agree to extend
       said timeline.

        in cases wherein the Employer is not an ABOMA member, the parties may agree to an expedited
       Grievance Panel in lieu of FMCS arbitration provided below. Such Grievance Panel shall be
       selected within ten (10) business days from the receipt of the written statement of grievance, and
       shall consist of one (1) person selected by the Chicago Parking Association who is not a
       representative of the Employer against whom the grievance was filed, and one (l) person selected
       by the Union, and shall endeavor to settle the dispute. The Grievance Pane! shall meet within ten
       (10) business days after being selected and shall render their decision within ten (10) business
       days after the meeting. Unanimous decisions by the Grievance Panel shall be final and binding on
       the parties, and there shall be no further recourse to Arbitration procedures or court litigation. If
       said Grievance Panel fails to resolve the dispute within thirty (30) business days after it is referred
       to the Grievance Panel, the dispute may be submitted by the Union to arbitration as outlined
       below in Section 6.3. The fees and expenses of the Grievance Panel shall be divided equally
       between the Union and the Employer.

       in the case of members of ABOMA only, the dispute shall be referred to a "Board of Arbitration1',
       A written statement of the grievance to be arbitrated shall be furnished by the Union to the
       Employer and ABOMA setting forth in detail the grievance requiring arbitration. The "Board of
      Arbitration" shall be selected within ten (10) business days from the receipt of the written
      statement of grievance, and shall consist of one (I) person selected by ABOMA and one(l)
      person selected by the Union, and shall endeavor to settle the dispute . The "Board of Arbitration"
      shall meet within ten (10) business days after being selected and shall render their decision within
      ten (10) business days after the meeting. If said "Board of Arbitration" fails to resolve the dispute
      within thirty (30) business days after it is referred to said Board, the matter may be submitted by
      the Union to arbitration as outlined below. The fees and expenses of the "Board of Arbitration"
      shall be divided equally between the Union and the Employer. Decisions decided under this
      subparagraph shall have no precedential effect and shall not be cited in arbitrations involving an
      Employer who is a member of the Chicago Parking Association.

6.3   Arbitration shall be by an arbitrator selected from a panel supplied by the Federal Mediation and
      Conciliation Service (FMCS), and his or her decision shall be final and binding upon both parties.
      The Union shall request a panel of seven (7) arbitrators who shall be members of the National
      Academy of Arbitrators ("NAA") located within the Chicagoiand geographical region. The
      Employer shall have the first strike and the parties shall then alternate striking arbitrator names
      until one is chosen. The Union and the Employer will each be responsible for one-half of the cost
      for such arbitration proceeding. All other expenses of the arbitration shall be assumed by the party
      incurring them. The arbitration hearing will not be transcribed except when the arbitrator may
      deem necessary'. At the conclusion of the hearing, the arbitrator will issue a decision with any
      award in writing.




                                                                                                          5




                                                                                                         Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 44 of 67 PageID #:44




 6.4    The Employer must be notified of a monetary grievance within thirty (30) days after knowledge
        of the alleged violation or it shall be waived.

 6.5    A non-monetary (policy) grievance must be tiled in writing within ten (10) days after knowledge
        of the alleged violation or it shall be waived.

                                           ARTICLE 7
                                     STRIKES AND LOCKOUTS
 7.1   The Union agrees that there shall be no strike, slow-down, or cessation of work and the Employer
       agrees there shall be no lock-out during the time of this Agreement.

 7.2   Should there be an unauthorized strike, slow-down, walk-out, or other unauthorized cessation of
       work, the Union shall not be liable for damages resulting from such unauthorized acts from its
       members, and the Union shall undertake every reasonable means to induce the employees to
       immediately return to their jobs. In the event of an unauthorized strike, slow-down, walk-out, or
       any unauthorized cessation of work, the Employer shall have the sole and exclusive right to
       discipline or discharge the employees who participate in such an event.

 7.3   No employee covered by this Agreement shall be required to go through a picket line when the
       picket line is approved by Teamsters' Joint Council No. 25.

                                             ARTICLES
                                              WAGES

 8.1   (a)    All employees covered by this Agreement shall receive contract anniversary wage
              increases over and above their present hourly wage rate. The Employer agrees to increase
              the total package for the compensation to be paid, for (i) all hours worked or paid for, in
              the fonn of additional hourly Wages (Article 8). (ii) additional hourly contributions to the
              Health & Welfare, Pension and'or Legal & Educational Assistance Fund (Article 20) as
              follows:

                        Effective November 1.2016              .S 1.44 per hour

                        Effective November 1.2017              .$ 1.44 per hour

                        Effective November 1, 2018             S 1.42 per hour

                        Effective November I, 2019            .$ 1.40 per hour

                        Effective November I, 2020            .$ 1.40 per hour

       (b)   The allocation of the annual increase required in Section 8.1 shall be determined by the
             Union. The Union shall notify the Employer of its determination of the allocation between
             Wages (Article 8) and additional contributions to the Health & Welfare, Pension and/or
             Lega! & Educational Assistance Fund by September 1* each contract year. The maximum
             amounts that may be allocated to wages as determined by the Union on an annual basis are
             as follows:

                               November 1, 20 i 6:      $0.75 per hour

                               November 1,2017:         $0.75 per hour




                                                                                                      Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 45 of 67 PageID #:45




                                  November 1.2018          $0.65 per hour

                                  November I, 2019         $0.65 per hour

                                  November 1,2020          $0.65 per hour

         The maximum amount which can be allocated lo the Legal and Educational Fund each year may
 not exceed $0.15 per hour. The minimum amount that must be allocated to wages during the final year of
 the contract shall be $0,25 per hour.

 8.2     The following longevity wage scale applies for work performed at COMMERCIAL
         LOCATIONS.

  Progression schedule for employees HIRED PRJOR TO NOVEMBER 1,2016 shall be as follows
  (also note additional premiums set out in Sections 8.5 and 8.6 below and additional sendee credit
  provided for in Section 8.7 and in Letter of Understanding #3. attached hereto):

                            COMMERCIAL WAGE RATES PER HOUR
                             HIRED PRIOR TO NOVEMBER I, 2016

       Effective       I Year                                                               Prior to
                                    2 Years      3 Years        4 Years      5 Years
                                                                                            11/1/06
   11/1/2016            $14.00        $14.75 |     $15.50          SI 6.25      517.65         $19.65
   11/1/2017*

   i 1/1/2018*

   I 1/1/2019*

   11/1/2020*
 All Employees, including those making more than the above schedule, shall also receive the following
 longevity and anniversary raises:

 Year One of Employment; SI.25 per hour

 Year Two of Employment: $0.75 per hour

 Year Three of Employment: $0.75 per hour

 Year Four of Employment: $0.75 per hour

 Year Five of Employment: $1.40 per hour

 Two dollar differential shall be maintained between last two columns. Only Employees with
 exactly five years of seniority or less shall receive both longevity and contract increases cadi
 year.

 * Contract anniversary increases shall be determined pursuant to Section 8.1. above.




                                                                                                        7




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 46 of 67 PageID #:46




  Progression schedule for new employees HIRED ON OR AFTER NOVEMBER I, 2016, shall be as
  follows (also note additional premiums set out in Sections 8.5 and 8.6 below and additional service
  credit provided for in Section 8.7):

                            COMMERCIAL WAGE RATES PER HOUR
                            HIRED ON OR AFTER NOVEMBER I, 2016

                              Start         1 Year      2 Years     3 Years      4 Years        5 Years
           11/1/2016             $12.75

           11/1/2017*

           11/1/20 IS*

           11/1/2019*

           11/1/2020*

          All Employees, including those making more than the above schedule, shall also receive the
  following longevity and anniversary raises:

         Year One of Employment: S3.25 per hour

         Year Two of Employment: S0.75 per ftour

         Year Three of Employment: 50.75 per hoar

         Year Four of Employment: S0.75 per fiour

          Only Employees with exactly five years of seniority or less shall receive both longevity-
 arid contract increases each year.

         * Contract anniversary increases shall be determined pursuant to Section 8.1, above.




                                                                                                          3




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 47 of 67 PageID #:47




 8.3       The following longevity wage scale applies for work performed at RESIDENTIAL
           LOCATIONS.

  Progression schedule for employees HIRED PRIOR TO NOVEMBER I, 2016 shall he as follows
  (also note additional premiums set out in Sections 8.5 and 8.6 below and additional service credit
  provided for in Section 8.7 and in Letter of Understanding #3, attached hereto):

                               RESIDENTIAL WAGE RATES PER HOUR
                                HIRED PRIOR TO NOVEMBER 1,2016

       Effective                                                                         Prior to
                    l Year       2 Years       3 Years       4 Years       5 Years
                                                                                         1 1/1/06
   11/1/2016          $14.75       $15.50         516.25 i     $17.00        $18.40        $20.40
   11/1/2017*
   11/1/2018*
   I 1/1/2019*

   i 1/1/2020*
 All Employees, including those making more than the above schedule, shall also receive the following
 longevity and anniversary raises.

 Year One of Employment: $1.25 per hour

 Year Two of Employment: S0.75 per hour

 Year Three of Employment: S0.75 per hour

 Year Four of Employment: S0.75 per Stour

 Year Five of Employment: S1.40 per hour

 Two dollar differential shall be mauiiaincd between last two columns. Only Employees with
 exactly five years of seniority or less shall receive both longevity and contract increases each
 year.

 * Contract anniversary increases shall be determined pursuant to Section S. I. above.




                                                                                                       9




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 48 of 67 PageID #:48




      Progression schedule for new employees HIRED ON OR AFTER NOVEMBER 1, 2016, shall be
      as follows (also note additional premiums set out in Sections 8.5 and 8.6 below and additional
      service credit provided for in Section 8.7):

                                RESIDENTIAL WAGE RATES PER HOUR
                                HIRED ON OR AFTER NOVEMBER 1, 2016

                                   Start         I Year      2 Years      3 Years     4 Years      5 Years
               11/1/2016              $13.50
               11/1'2017*

               11/1/2018*

               11/1'2019*

               11'1/2020*



              All Employees, including those making more than the above schedule, shall also receive the
      following longevity and anniversary raises:

             Year One of Employment: S1.25 per hour

             Year Two of Employment: S0.75 per hour

             Year Three of Employment: S0.75 per hour

             Year Four of Employment: S0.75 per hour

              Only Employees with exactly five years of seniority or less shall receive both longevity
      and contraes increases each year.

             * Contract anniversary increases shall be determined pursuant to Section 8.1. above.



8.4       In applying the above wage scales, employees shall automatically receive longevity and contract
          anniversary' increases.

8.5       Employees functioning (I) in a cashier's capacity. (2) in primarily self-service parking surface
          lots. (3) as customer service representatives or (4) in ground transportation shall receive twenty-
          five cents ($.25) per hour over the above-schedules. If applicable, such employees shall also
          receive the premium set forth below in Section 8.6.

8.6       Bargaining unit supervisors employed at a residential facility, including ail bargaining unit
          supervisors employed by members of ABOMA, shall receive thirty-six cents (S .36) per hour over
          the above residential schedules (Section 8.3 above), if applicable, such employees shall also
          receive the premium set forth in Section 8.5 above. Employer may remove the premium only if
          the employee is returned to his or her previous classification at the applicable contractual wage
          rate as if the employee had never been made a supervisor.




                                                                                                             10




                                                                                                             Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 49 of 67 PageID #:49




 8.7    The Employer agrees for the purpose of determining the wage rate of its employees (see
        schedules above) to give credit to any employee the amount of continuous days, months, and
        years of service said employee acquired under collective bargaining agreements of the Union and
        said employees shall be paid as set forth above.

 8.8    It is understood and agreed that the red-circle pro\ isions in Sections 8.2 and 8.3 and section 27.1
        shall incorporate and include any pay increase(s) granted to employees since October 31.201 I
        regardless of the reason for the increase.

                                                ARTICLE 9
                                                HOLIDAYS
 9.1   Regular full-time employees shall receive additional compensation for the eight (8) holidays
       listed below equal to their normal workday hours but not less than eight (8) hours pay at their
       regular daily straight-time rate of pay. Those employees who are scheduled and do work on any
       of these eight (8) holidays will receive their regular daily straight-time rate of pay in addition to
       time and one-half (1 'T) per hour for all hours actually worked on said eight (8) holidays. To be
       entitled to holiday pay under this clause, the employee must work for the Employer six (6)
       months and work his or her scheduled workday before and Ids or her scheduled workday after
       said holiday if the employee is scheduled to work. An employee who is scheduled to work on a
       holiday but fails to report to work shall forfeit his or her right to holiday pay unless his or her
       absence is due to extenuating circumstances. For the purpose of holiday pay and overtime pay on
       holidays, the holidays listed below will be celebrated on the calendar davs they fall on:

                                New Year's Day

                                Martin Luther King. Jr.'s Birthday

                                Memorial Day

                                Independence Day

                                Labor Day

                                Thanksgiving Day

                                Christmas Day

                                Employee's Birthday

9.2    A holiday for which an employee is paid and during which he or she did not work shall be
       considered as time actually worked by him or her under the terms of this Agreement. No
       employee shall receive holiday pay unless he or she has attained six (6) months’ seniority with the
       Employer on or before the date of the holiday.

9.3    Part-time employees, when working on said holidays, shall be entitled to time and one-half (1 Vz)
       per hour for hours worked. All work performed on the sixth (6th) day of a holiday week shall be
       paid at the overtime rate.




                                                                                                        Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 50 of 67 PageID #:50




         The additional compensation for each holiday (holiday pay) for part-time employees shall be
         based upon the average weekly hours scheduled as follows:

                       Weekly Hours

                       Scheduled                         Holiday Pay
                       Up to 19 hours                   2 hours

                       20 to 29 hours                   4 hours

                       30 to 39 hours                   6 hours



                                            ARTICLE 10
                                         MILITARY SERVICE
 10.!    Employees who become members of the U.S. Armed Sendees shall have such rights of
         reemployment as may be prescribed by the Military Selective Service Law.


                                              ARTICLE 11
                                              JURY DUTY

        Employees on the payroll with ninety (90) days or more of service will be reimbursed for any loss
        of income incurred during the time spent on jury service with a maximum often (10) days
        annually.


                                          ARTICLE 12
                                   SICK AMD PERSONAL LEAVE
 12.1   A full-time employee who has worked for the Employer for six (6) months or longer shall be
        entitled to nine (9) combined sick and. or personal days per year at the employees normal rate of
        pay for their normal workday hours but not less than eight (8) hours pay. Effective November !.
        2020, all full time employees shall receive one (I) additional sick and/or persona! day per year.

 12.2   A part-time employee who has worked for the Employer for six (6) months or longer shall be
        entitled to nine (9) combined sick and/or personal days per year based upon the average weekly
        hours scheduled as follows:

                     Weekly Hours                      Personal. Sick
                     Scheduled                         Leave Pav
                     Up to 19 hours                    2 hours

                     20 to 29 hours                    4 hours

                     30 to 39 hours                    6 hours
        Effective November I, 2020, all part-time employees shall receive one (I) additional sick and/or
        personal day per year.




                                                                                                       12




                                                                                                       Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 51 of 67 PageID #:51




  12.3    The employee shall give one week’s notice to the Employer for days used for personal leave. The
          employee shall phone a designated phone number and, if no answer, a designated back-up phone
          number at least two (2) hours before his or her regularly scheduled starting time for days used for
          sick leave. Sick and personal days shall be non-cumulative.

  12.4    Sick and/or personal days shall be earned and taken on a calendar year basis. All employees who
          have completed six (6) months of employment by December 31st shall receive their full
          complement of sick and/or personal days on January 1st of each year, to be used by December
          3 1st of each year. All employees who have not completed six (6) months of employment by
          December 3 1st shall receive their full complement of sick and/or personal days upon completion
          of six (6) months of employment, to be used by December 31 si of that year. In the event that all
          of the employee's earned sick and/or personal days are not taken by December 31st. the Employer
          shall pay the employee the value of said sick and/or personal days.

  32.5    Employees shall receive an accounting of ail their accrued sick and personal days, no less
          frequently than monthly.

  32.6    A sick or personal day for which an employee is paid and during which he or she did not work
          shall be considered as time actually worked by him or her under the terms of this Agreement.
  12.7   The provisions of this Article are in lieu of the rights and benefits provided by the Cook County
         Earned Sick Leave Ordinance and the City of Chicago Paid Sick Leave Ordinance. The parties
         expressly agree that all rights and benefits under the Cook County Earned Sick Leave Ordinance
         and the City of Chicago Paid Sick Leave Ordinance are hereby waived.

                                              ARTICLE 13
                                            FUNERAL LEAVE
 13.1    A regular full-time or regular part time employee who loses time from his or her employment due
         to a death in his or her immediate family shall be entitled to receive his or her regular pay during
         said absence for four (4) days. Part time employees will receive up to four (4) days of Funeral
         leave provided the employee is regularly scheduled at least four (4) days per week. Immediate
         family members are defined to be Father, mother, brother, sister, spouse, child, father-in-law.
         mother-in-law or grandparents.

 13.2    In order to qualify for funeral leave pay, the employee must have worked for the Employer for six
         (6) months or longer.

 13.3    Employees must, upon request from the Employer, furnish satisfactory proof of death and
         relationship.

 13.4    Funeral leave shall only be granted for the purpose of attending the funeral of the deceased,
         grieving and settling the affairs of the deceased.

                                              ARTICLE 14
                                              VACATIONS
 14.1    Employees shall receive vacation in accordance with the following schedule:

         After one {1) year of employment, one (1) weeks vacation

         After two (2) years of employment, two (2) weeks vacation




                                                                                                         13




                                                                                                         Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 52 of 67 PageID #:52




        After five (5) years of employment, three (3) weeks vacation

        After ten (10) years of employment, four (4) weeks vacation

        After twenty-five (25) years of employment, five (5) weeks vacation
 14.2

        (a)    A vacation bank shall be established for each employee. The Employer shall deposit the
               amount of all vacation time that is owed to the employee. In addition, employees shall
               begin to accrue vacation on a monthly basis in accordance with (b). which accrued
               vacation time shall be added to the employee’s vacation bank.

        (b)    Vacations shall be earned on a month!} basis in accordance with the following schedule:

               After one (i) year of employment: .417 vacation davs per month (equivalent to one (I)
               weeks vacation):

               Beginning with the first month of employment and continuing through the month prior to
               the month in which the employee completes two (2) years of employment (I st month
               through 23rd month of employment), employees accrue .417 vacation days per month.

               After two f2) years of employment. .834 vacation da\s per month feouivalent to two (2)
               weeks vacation):

               Beginning with the month in which the employee completes two (2) years of emplo}ment
               and continuing through the month prior to the month in which the employee completes
               five (5) years of employment (24th month through 59th month of employment),
               employees accrue .834 vacation days per month.

               After five (5) vears of employment. 1.25 vacation davs per month feouivalent to three (3)
               weeks vacation):

               Beginning with the month in which the employee completes five (5) years of
               employment and continuing through the month prior to the month in which the employee
               completes ten (10) years of employment (60th month through 119 month), employees
               accrue 1.25 vacation days per month.

              After ten (1Q) vears of employment. ! .67 vacation davs per month (equivalent to four (4)
              weeks vacation):

              Beginning with the month in which the employee completes ten (10) years of
              employment and continuing through the month prior to the month in which the employee
              completes twenty-five (25) years of employment (120th month through 299th month),
              employees accrue 1.67 vacation days per month.

              After twenrv-five f25) vears of employment. 2.084 vacation davs per month (eoutvaient
              to five (5) weeks vacation):

              Beginning with the month in which the employee completes twenty-five (25) years of
              employment and continuing for each month thereafter (300th month and beyond),
              employees accrue 2.084 vacation days per month.




                                                                                                     u




                                                                                                    Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 53 of 67 PageID #:53




         (c)     The month in which employment begins and the month in which employment ends shall
                 be considered a full month for purposes of this Section.

         (d)     Employees shall be entitled to use vacation time immediately after accruing.

         (e)     Every December 1st. each employee shall be given the option of a payout or carry' over of
                 unused vacation days in his or her vacation bank; provided, however, that the carry over
                 will be limited to accruals in the prior twelve (12) months. Should the employee receive a
                 payout such employee shall receive the payout on the next scheduled pay period.

         (0      Employees shall receive an accounting of all their accrued vacation, no less frequently
                 than monthly.

 14.3    Vacation pay for part-time employees shall be prorated in accordance with the above schedule.

 54.4    Employees shall be paid their earned vacation pay prior to the time the) leave on vacation.

 14.5    Preference by seniority shall be given to an emplovee's choice of vacation period.

 14.6    Employees shall receive vacation pay on the basis of average hours worked in the previous year.
         All hours worked or paid for (vacation, personal days, holidays, sick days, funeral leave pay)
         shall be considered as hours worked in determining compensation. Employees shall also accrue
         vacation while on Workers* Compensation.

 14.7    Vacation checks shall be issued separately.

 14.8   A vacation day for which an employee is paid and during which he or she did not work shall be
        considered as time actually worked by him or her under the terms of this Agreement.

                                            ARTICLE 15
                                         LEAVE OF ABSENCE
 I5.Í   The Employer may. at its sole discretion, grant a personal leave of absence to an employee with
        seniority provided:

        (a)     The employee requests the leave, in writing, at least one (1) week in advance of such a
                leave, unless there was no possibility that the employee had such prior knowledge of the
                necessity of the leave. Approved leaves shall be in writing with a copy to the Union; and

        (b)     The leave is for a specified time not to exceed thirty (30) calendar days in duration which
                may be extended for an additional specified time not to exceed an additional thirty (30)
                calendar days in duration at the sole discretion of the Employer.

        (c)     Upon the expiration of an employee's authorized personal leave of absence, said
                employee shall be reinstated with full seniority to the same or substantially equivalent
                employment.

15.2    The Employer may implement the Family Medical Leave Act (FMLA) consistent with applicable
        law, and the provisions of this section. The Employer shall grant family and medical leaves to
        employees entitled by law to such leaves.

15.3    The Employer shah continue to contribute to the Health and Welfare Fund during FMLA leaves,
        to the extent required by law.




                                                                                                           15




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 54 of 67 PageID #:54




  15.4    in ail cases of medical leave, regardless of whether the leave is a FMLA leave, the Employer
          may require employees to submit to medical examinations by a physician chosen by the
          Employer at the Employer's expense, during the leave and before the employee returns to work.

  15.5    Upon expiration of an authorized medical or family or medical leave, an employee shall be
          reinstated with full seniority to the same or substantially equivalent employment (unless the
          employee would have been laid off or terminated had the employee not taken a leave). It is
          understood that employees returning to work from a leave (or any illness or injury') must be able
          to acceptably perform all essential job functions and may not constitute a threat to safety.

                                              ARTICLE 16
                                            HOURS OF WORK
 16.1     Full-time employees covered by this Agreement who are called to work shall receive not less than
          six (6) hours work or its equivalent per day.

 16.2     Part-time employees covered by this Agreement who are called to work shall receive not less than
          four (4) hours work or its equivalent per day.

 16.3    There shall be no split shift assignments for employees within a twenty-four (24) hour period
         covered by this Agreement.

 16.4    Any regular employee shall forfeit his or her w eekly guarantee in that week in which he or she
         takes off a regularly scheduled workday or any portion thereof on his or her own initiative or
         when an employee is discharged for cause. However, an employee before leaving the Employer’s
         premises shall be required to punch out.

 16.5    All regular full-time employees covered by this Agreement shall be guaranteed a workweek
         consisting of forty (40) hours exclusive of one-half (1/2) hour for a lunch period each day. Said
         workweek shall contain two (2) consecutive days off where possible for the Employer to so
         operate. For employees employed at residential locations only, time and one-half (i 'A) shall be
         paid for all hours worked over eight (S) hours daily. For all employees, time and one- half (I Vz)
         shall be paid for all hours worked over forty (40) hours in any one (1) week exclusive of the thirty
         (30) minute lunch period each day. Overtime shall not be paid twice for the same hours worked.

 16.6    If an Employer has any employees covered by the Fair Labor Standards Act. overtime shall be
         paid in accordance with said Act and at least thirty (30) minutes shall be allowed each day
         without pay for employees' lunch period.

 16.7    When feasible, the Employer shall post the employee’s schedule at least seven (7) days in
         advance.

                                       ARTICLE 17
                           LIMITATIONS ON PART TIME EMPLOYEES
17.1     No Employer shall have more than forty-two percent (42%) of total employees covered under this
         Agreement as part time employees.

                                              ARTICLE 18
                                              TRANSFERS
18.1     Transfers may not be made except for good cause subject to recourse through the grievance
         procedure or by agreement between the Employer and the Union. In emergency situations.



                                                                                                         16




                                                                                                         Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 55 of 67 PageID #:55




          however, an employee may be required to work at a different location for one (1) day. In the
          event an employee is transferred to a new location which requires a drug test the employee will
          have the option to refuse the drug test and shall be subject to layoff should his seniority warrant
          layoff. If the employee submits to the drug test and the test is positive, the employee will be
          subject to the terms and conditions of the drug testing policy.

                                                ARTICLE 19
                                              DRIVER’S LICENSE
 19.1     All employees shall continuously have and shall exhibit to the Employer upon request an
          unrestricted State Driver's License if necessary to perform his or herjob. Any employee found not
          to have same in his or her possession will be suspended for up to thirty (30) days until a valid
          license is presented. After that time, the empiovee may be subject to termination. The Employer
          has the right to run MVR checks and terminate/not hire based only upon lack of valid license.

                                  ARTICLE 20
       HEALTH AND WELFARE, PENSION AND LEGAL AND EDUCATIONAL ASSISTANCE
20.1      Health and Welfare

          (a)       The Employer shall contribute to Teamsters Local Union No. 727 Health and Welfare
                    Fund on account of each regular full-time employee covered by this Agreement the
                    Following:

                   Commencing November I. 2016                                  $1,059.00 per month

                   Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                   provisions of Article 20. Section 20.4 below.

         (b)       The Employer shall contribute monthly to Teamsters Local Union No. 727 Health and
                   Welfare Fund on account of each part-time employee covered by this Agreement the
                   following:

                   Commencing November 1 ,2016                                 .$6.10 per hour

                   Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                   provisions of Article 20, Section 20.4 below.

         (c)       Contributions due hereunder to the Health and Welfare Fund for ail employees hired on
                   or after November I, 2016, shall commence with the month in which their employment
                   begins.

20.2     Pension

         (a)       The Employer shall contribute to Teamsters Local Union No. 727 Pension fund on
                   account of each regular full-time employee covered by this Agreement the following:

                   Commencing November I, 2016                                 $385.00 per month

                   Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                   provisions of Article 20, Section 20.4 below.

         (b)       The Employer shall contribute monthly to Teamsters Local Union No. 727 Pension Fund
                   on account of each part-time employee covered by this Agreement the following:



                                                                                                           p




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 56 of 67 PageID #:56




                 Commencing November i, 2016                                 ,$2.20 per hour

                 Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                 provisions of Article 20, Section 20.4 below.

         (c)     Contributions due hereunder to the Pension Fund for all employees shall commence with
                 the month succeeding that month in which employment begins: provided, however, that
                 contributions to the Pension Fund on account of newly hired employees shall commence
                 with their thirteenth (IS'1’) month of employment. For purposes of this Section, a newly
                 hired employee is defined as an employee hired on or after November 1,2006 for which
                 no contributions were received by the Pension Fund within the six (6) months prior to
                 hire.

 20.3    Legal and Educational Assistance

         (a)    The Employer shall contribute to Teamsters Local Union No. 727 Legal and Educational
                Assistance Fund on account of each regular full-time employee covered by this
                Agreement the following:

                Commencing November I, 2016                                  .$112.00 per month

                Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                provisions of Article 20. Section 20.4 below.

        (b)     The Employer shall contribute monthly to Teamsters Local Union No. 727 Legal and
                Educational Assistance Fund on account of each part-time employee covered by this
                Agreement the following:

                Commencing November 1.2016                                   $ 0.65 per hour

                Such rate shall continue except as adjusted by the Board of Trustees pursuant to the
                provisions of Article 20. Section 20.4 below.

        (c)     Contributions due hereunder to the Legal and Educational Assistance Fund for all
                employees shall commence with the month in which employment begins.

20.4    The contribution rates payable to the Health and Welfare. Pension and Legal and Educational
        Assistance Funds pursuant to Sections 20.1, 20.2 and 20.3 above shall be increased as follows:

        (a)     it is agreed that the Employer shall contribute additional amounts over and above those
                required in Sections 20.1(a). 20.2(a) and 20.3(a) to the Health and Welfare, Pension
                and/or Legal and Educational Assistance Funds, combined, on behalf of each full time
                employee as follows:

                              Effective 3/1/2017..      .$119.60 per month
                              Effective 3/1/2018.       ,$TBD Per Sec. 8.1
                              Effective 3/1/2019.       .STBDPer Sec. 8.1
                              Effective 3/1/2020..      .$TBD Per Sec.S.i
                              Effective 3/1/2021..      .STBDPer Sec. 8.1

        (b)    The distribution of the additional contributions required in (a) above to the Health and
               Welfare, Pension, and/or Legal and Educational Assistance Funds shall be left to the
               decision of the Board of Trustees of the respective Funds.



                                                                                                          18




                                                                                                          Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 57 of 67 PageID #:57




          (c)     It is further agreed that the Employer shall contribute an equivalent additional hourly
                  amount over and above those required in Sections 20.1(b), 20.2(b) and 20.3(b) to the
                  Health and Welfare, Pension and/or Legal and Educational Assistance Funds on behalf of
                  part time employees.

 20.5     For the purpose of contributions to the Health and Welfare. Pension and Legal and Educational
          Assistance Funds only, any part-time employee who works one hundred twenty eight( 128) hours
          or more in a calendar month shall be considered a regular full-time employee and full-time
          employee contributions will be required for that month.
 20.6     Part time per hour contributions to the Health and Welfare, Pension and Legal and Educational
          Assistance Funds are due onK up to the amount of the applicable full time contribution.
 20.7     No contributions to the Health and Welfare. Pension and Legal and Educational Assistance Funds
          shall be required on behalf of any employee who is on a leave of absence, except as required by
          law.

 20.8    By the execution of this Agreement, each Employer authorizes the Trustees to enter into
         appropriate trust agreements necessary for the administration of such funds, and hereby waiving
         all notice thereof and ratifying all actions already taken or to be taken by such Trustees within the
         scope of their authority.

 20.9    It is also agreed that in the event the Employer is delinquent at the end of a month in the payment
         of its contributions to the Health and Welfare, Pension or Legal and Educational Assistance
         Funds created under this Agreement; in accordance with the rules and regulations of the Trustees
         of such Funds, the employees or their representatives shall have the right to take such action as
         they deem necessary until such delinquent payments are made, and it is further agreed that in the
         event such action is taken, the Employer shall be responsible to the employee for losses resulting
         therefrom.

 20.10   Should the Trustees of the Health and Welfare, Pension or Legal and Educational Assistance
         Funds audit the records of the Employer, such audit shall not exceed three (3) years from the date
         of notice of audit.

                                           ARTICLE 21
                                        MANAGEMENT RIGHTS

21.!     All rights, powers, and authority customarily exercised by the Employer are retained and reserved
         by the Employer except as otherwise specifically modified by express provisions of this
         Agreement.

                                          ARTICLE 22
                                     DOCTORS’ EXAMINATIONS

22.!     All doctors' examinations requested by the Employer will be paid for by the Employer. In the
         event the employment of the employee is terminated on the basis of the report of the Employer's
         doctor, or in the event of questionable status of employee's health upon being rehired due to a
         layoff, the Union may, at its own cost, have such report checked by a doctor of its election.




                                                                                                          \9




                                                                                                          Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 58 of 67 PageID #:58




                                               ARTICLE 23
                                             TIME RECORDS
 23.1    The Employer shall keep accurate time records and make them available for inspection by the
         Union upon request so that there will be no misunderstanding about the employee's time.

                                            ARTICLE 24
                                         ACCESS TO FACILITY
 24.1    Authorized agents of the Union shall have access to the Employer's establishment during working
         hours for the purpose of adjusting disputes and investigating working conditions: provided,
         however, that there is no interruption of the Employer's working schedule.

                                              ARTICLE 25
                                            SHIFT CHANGES

 25.1    If the Employer has legitimate cause, it may change shifts provided that it provides employees
         with the required advance notice. Employees must receive seven (7) days notice of a shift change.

                                              ARTICLE 26
                                               PAYDAY
 26.1   Payday shall be at least as often as biweekly (every two weeks). Employees must receive a paper
        or electronic paycheck: an Employer is prohibited from paying an employee in cash.

                                         ARTICLE 27
                                   MAINTENANCE OF BENEFITS
 27.1   Employees covered by this Agreement receiving wages or conditions (excluding overtime) over
        and above those listed in this Agreement shall suffer no economic loss as the result of signing this
        Agreement or during the term of this Agreement. No employee covered by this Agreement shall
        receive less than the terms and conditions therein specified.


                                           ARTICLE 28
                                    INDIVIDUAL AGREEMENTS

 2§.l   There shall be no side deals or individual agreements whether orally or in writing, between any
        Employer and employee or between Employers. No employee or Employer, either orally or in
        writing, shall enter into any agreement, contract, or arrangement covering any employment to
        which this Agreement applies which is contrary' to or conflicting with the terms and conditions of
        this Agreement.

                                           ARTICLE 29
                                       NON-DISCRIMINATION
29.1    it is the policy of both the Employer and the Union to comply with all Federal and State Equal
        Employment Opportunity Laws and not to discriminate against any employee because of race,
        sex, color, religion, national origin, age. membership or non-membership in the Union, or any
        protected category'.




                                                                                                         2!!




                                                                                                         Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 59 of 67 PageID #:59




                                             ARTICLE 30
                                   PENSION - UNFUNDED LIABILITY

 30.1    Upon the request in writing from any Employer signatory' hereto, addressed to the Benefit Funds,
         the Benefit Funds shall be required to furnish such Employer an annual statement for the most
         recent period available on the Employer’s withdrawal liability, if any. It is agreed that such
         requests shall be limited to one (I) each year from each Employer.

                                                ARTICLE 31
                                                SHORTAGES

 31.1    Employees shall be accountable for all receipts collected by them and responsible for their errors
         in the collection of parking tickets. Employers shall have the right to summarily dismiss an
         employee for stealing, misrepresentation of the receipts, or for failure to explain to the satisfaction
         of the Employer repeated errors in parking tickets, reports, and collections, except as set forth
         below.

 31.2   Employees shall be informed of their shortages, if any. within thirty (30) days after discovery' of
        the shortage, but in no event later than sixty (60) days after the shortage occurred. Shortages, if
        any. shall be recovered within two (2) pay periods after the employee is notified of the shortage,
        or longer if required by law.

 3L3    In the event of shortages of $5.00 or more, die Employer will follow the progression of discipline
        set forth below when appropriate, subject to such facts as may be present in each case, and subject
        to the just cause requirement of the collective bargaining agreement:

                                                    GUIDELINES

                          CASHIER SHORTAGE
                          OCCURRING IN A
                          SINGLE TWELVE MONTH               ACTION TO BETAKEN
                          PERIOD                            GENERALLY APPLIED

                                   1st                      Oral Warning

                                   2nd                      Written Warning

                                   3rd                      3-Day Suspension without pay

                                  4th                       Discharge



31.4    It is understood that the foregoing constitute agreed-upon disciplinary guidelines. However, if
        unusual situations or extenuating circumstances are present, the situation may warrant
        consideration of deviation from the guidelines based upon ail the facts available for review.
        Accordingly, these guidelines are intended to be used as a guide for the considered judgment of
        supervisory' personnel who must in each case view all of the facts of an employee shortage in
        their proper context.

31.5    If the employee disagrees with the shortage charge, the matter may be processed through the
        grievance procedure.




                                                                                                            ’i




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 60 of 67 PageID #:60




                                              ARTICLE 32
                                          EMPLOYEE LIABILITY
 32.1    Except as provided for in Article 3 1. no employee shall be held financially responsible for
         damages incurred in the performance of his or her daily duties.

 32.2    No employee shall be charged for any insurance premiums or for any deductibles or costs related
         to any insurance claim or any other claim of damage to person or property.

                                        ARTICLE 33
                            CHANCE IN OWNERSHIP OR MANAGEMENT

 33.1     In the event an Employer acquires, loses, closes, or anticipates losing a location which falls
         within the scope of this Agreement, the Employer will give the Union fifteen (15) days written
         notice, on the form provided by the Union, prior to the effective date thereof or immediate
         written notice if the acquisition or loss is to take place in less than fifteen (15) days, and said
         Employer will meet at the Union's request before the acquisition or loss to discuss all matters
         pertinent to said acquisition or loss. At the time of location change, the former Employer shall
         pay out all wages and benefits owned under this Agreement, including accrued vacation, to all
         former employees, unless the former Employer operates a residential location with a "pass
         through" contractual provision.


33.2    Subject to the provisions herein, any employee who has continuously worked at a location for
        one hundred and eighty {! 80) days or more will be retained b> the acquiring Employer when an
        Employer acquires a new location. The Employer losing the location will be obligated to retain all
        other employees. Provided, however, that regardless of length at location, the Employer losing the
        location shall retain any employee who was previously terminated by the acquiring Employer, if
        such termination was upheld through the Grievance and Arbitration Procedure, or the Union
        decided not to pursue such termination through the Grievance and Arbitration Procedure. Full
        time Employees of the Employer losing the location who work less than 20 hours per week on
        average at the location being transitioned shall be retained b> the Employer losing the location.
        Ful] time employees of the Employer losing the location who work 20 hours or more than per
        week on average at the location being transitioned shall be retained by the acquiring Employer
        and shall be provided with a full time schedule which can be created by laying off a part time
        employee employed elsewhere.

33.3    Within fifteen (15) days of the loss of a location, the Employer who lost the location shall pay to
        employees who are retained by the acquiring Employer the value of all accrued vacation, accrued
        sick/personal days and compensation earned under this Agreement but not taken and/or paid. In
        addition, the Employer who lost the location shall pay the respective Benefit Funds any amounts
        owed. The acquiring Employer shall provide said employees with corresponding time*off
        without pay which the employee may use by December 31sl. Upon commencing employment with
        the acquiring Employer, employees shall be credited with all seniority, as described in Article 4,
        Section 4.1, as though there had not been an Employer change.

                                              ARTICLE 34
                                             CREDIT UNION
34.1    The Employer agrees to deduct from the employee's regular paycheck and forward to the credit
        union designated by the Union such sums as the employee may voluntarily decide to deposit. The




                                                                                                           22




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 61 of 67 PageID #:61




         employee will notify the Employer by written authorization of the amount to be deducted and
         deposited. Such deduction will be on a biweekly basis and forwarded to the credit union.

                                       ARTICLE 35
                            DRIVE AUTHORIZATION AND DEDUCTION
 35.1    The Employer agrees to deduct from the paycheck of all employees covered by this Agreement
         voluntary contributions to DRIVE. DRIVE shall notify the Employer of the amounts designated
         by each contributing employee that are to be deducted from his or her regular paycheck on a
         biweekly basis. The Employer shall transmit to DRIVE National Headquarters on a monthly
         basis, in one check the total amount deducted along with the name of each employee on whose
         behalf a deduction is made, the employee's Social Security number and the amount deducted from
         the employee's paycheck.

                                           ARTICLE 36
                                    OPEN FULL-TIME POSITIONS
 36.1    Any full-time positions that become open must be offered to part-time employees at that location
         as follows:

         (a)    Only part time employees who work at the location in which the full time position is
                available must be offered the position.

        (b)     These part time employees are to be offered the position in seniority order, starting with
                the part time employee with the most seniority.

        (c)     Such seniority is not length of time at the location, but rather Union seniority, as defined
                in Article 4, Section 4.1.

                                        ARTICLE 37
                               LABOR MANAGEMENT COMMITTEE
 37.1   The Employer agrees to contribute four dollars (S4.Ü0) per month to the Parking Industry' Labor
        Management Committee (P1LMC) for each employee covered by this Agreement.

                                       ARTICLE 38
                             LOCATION/FACILITY CLASSIFICATION
 38.1   The parties recognize that it is necessary to classify locations/facilities for purposes of this
        Agreement and the Agreement applicable to valet service locations. All locations/facilities that
        are covered under these Agreements as of November 1,2001 will retain their current
        classification. Any location/facility not covered by these Agreements as of November 1, 2001
        will be classified by mutual agreement between the Employer and the Union using the following
        guidelines:

        (a)     Commercial: All locations in which fifty percent (50%) or more of the vehicles parked at
                the location belong to the general public are commercial locations. Commercial locations
                include locations with valet parking services where there is any parking spaces in the
                building where the location exists.

        (b)     Residential: All locations of employer members of ABOMA and all other locations in
                which more than fifty percent (50%) of the vehicles parked at the location belong to
                residents of the property are residential locations.



                                                                                                         .n




                                                                                                         Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 62 of 67 PageID #:62




          (e)     Valet: All locations that strictly provide valet parking services without any physical
                  parking facility are valet locations and are covered by the Agreement covering valet
                  service locations.

  38.2    The Employer and the Union agree that employees employed as bellmen or doormen will be
          covered under the classification for the location where they are employed.
 33.3     Employees are permitted to work at multiple locations, facilities. While performing such work,
          employees shall be compensated for all hours worked at the location, facility under the Agreement
          covering that location/facility: provided, however, that where an Employer transfers an employee
          to another location/facility under the provisions of Article IS. such employee shall be paid the
          highest wage rate in effect under any of the Agreements the employee works under.

                                       ARTICLE 39
                          TEAMSTERS-NATIGNAL 401 (K) SAVINGS PLAN
 39.1    The Employer hereby agrees to participate in the Teamsters-Nationa! 40i(k) Savings Plan ("the
          Plan”) on behalf of all emp!o>ees represented for purposes of collective bargaining under this
         Agreement. The Employer will make or cause to be made payroll deductions from participating
         employees' wages, in accordance with each employ ee's salary deferral election subject to
         compliance with ERISA and the relevant tax code provisions. The Emplo>er will forward
         withheld sums to the Plan at such time, in such form and manner as required pursuant to the Plan
         and Declaration of Trust {the "Trust"). The Emplo>er w il! execute a Participation Agreement with
         the Union and the Trustees of the Plan evidencing employer participation the Plan effective prior
         to any employee deferral being received hv the Plan. In addition, the Employer agrees to require
         the payroll system provide separate paycheck deductions so that the Plan may allow' participant
         loans. The Employer further agrees, at such times as it is administratively feasible, to require the
         payroll system to provide separate paycheck deductions so that the Plan may allow after-tax
         contributions.

                                             ARTICLE 40
                                           MISCELLANEOUS
 40.!    Once employed, no employee shall be required to take a polygraph, behavioral analysis,
         background check or other similar test.

 40.2    Employees, except for porters, may not be required to perform janitorial sendees; however, in
         accordance with past practices, employees may be directed to clean immediate areas visible to
         customers as well as office and employee restroom areas.

 40.3    An employee may not be discharged or disciplined because his. her earnings have been subjected
         to two (2) or less wage garnishment deduction orders within one (I) year.
40.4     Past practices regarding car washing will prevail at each location, except that an agreement must
         be reached with the Union regarding the wages, hours, terms and conditions of employment for
         such work in any one of the following circumstances:

         (a)     where the method of washing cars or the number of cars to be washed per shift or
                 otherwise is to be substantially changed:

         (b)     instituting car washing at any location where cars have not been washed during the past
                 twelve (12) months; or



                                                                                                           M




                                                                                                           Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 63 of 67 PageID #:63




         (c)     instituting car washing at new garages.

 40.5   Drug and alcohol testing will only be permitted for probationary employees and reasonable
        suspicion under the terms and conditions of the Drug and Alcohol Policv and Testing Program
        agreed to by the Employer and the Union. An Employer acquiring a location pursuant to Article
        33 (Change in Ownership or Management) shall have the right to perform one (I) Drug and
        Alcohol or Background test pursuant to the existing policy and practices within the acquiring
        employer's first thirty (30) days of employing acquired employee. Under these circumstances, an
        acquired employee's refusal to submit to the Drug and Alcohol or Background test shall result in
        termination of employment. Positive test results from the Drug and Alcohol test under these
        circumstances shall be handled in accordance with the terms of the existing policy and practices.

 40.6   An Employer acquiring an location pursuant to Article 33 (Change in Ownership or Management)
        may conduct a Background check and refuse to employ an individual whose Background check
        under such circumstances reports the conviction of a Class 3 (or more serious) Felony. If the
        background check results in the refusal to employ the employee, the former employer is under no
        obligation to retain the employee, provided that the former employer can establish just cause that
        it would not have otherwise retained the employee due to a violation of company policy to
        disclose a class 3 (or more serious) Felony.

 40.7    On or after November 15, 2016. the Union agrees that in the event any agreement is executed by
        the Union with any other Parking Industry Employer which provides for a lower wage rate,
        reduced benefits, or changed working conditions than those provided in this Agreement, then the
         Employer may have such lower wage rates, or reduced benefits, or changed working conditions
        substituted in this Agreement. The Union shall provide advance, written notice to the Chicago
        Parking Association in the event it requests an exception to this provision for any newly-
        organized Employer, or for any Employer who has not previously been signatory' to an agreement
        with the Union. Upon receipt of such notice, the Chicago Parking Association agrees to designate
        representatives to meet and confer w ith the Union regarding this request. If the Chicago Parking
        Association does not respond, within seven (7) working days, to such a request by the Union, then
        the Union may enter into any such agreement without agreement from the Employer.

40.8    Members of ABOMA other than those listed in Schedule A who elect to adopt this Agreement
        shall notify ABOMA to that effect. Notice of election to adopt this Agreement shall be made by
        members of ABOMA in writing and ABOMA shall in turn notify the Union. Such notice shall
        state the name, and location of the building to which the election applies and the name of the
        Employer. If any building which is paying its employees who are covered by this Agreement
        wages higher than those provided in this Agreement shall desire to adopt this Agreement, it shall
        not reduce such higher wages during the term of this Agreement.

40.9    On the next scheduled pay period after separation of employment, an employee shall be paid all
        compensation owed including wages, accrued vacation days, and accrued sick/personal days, and
        applicable contributions will be made to the Teamsters Local 727 Health and Welfare, Pension
        and Legal and Educational Assistance Funds.




                                                                                                       35




                                                                                                      Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 64 of 67 PageID #:64




         THIS AGREEMENT shall be binding upon and inure Jo the benefit of the parties hereto and their
 respective administrators, executors, successors, and assigns.

       THIS AGREEMENT shall be constructed as divisible as to each Employer and the failure of any
 Employer to abide by the terms hereof shall not operate to terminate this Agreement as to any other
 Employer. No breach of this Agreement by any Employer shall operate to subject ABOM A or another
 Employer to any legal liability to the Union.
         THIS AGREEMENT shall go into effect November 1.2016, and shall continue in full force and
 effect until and including October 31.2021, and shall continue thereafter on an annual basis from year to
 year unless written notice of desire to amend the Agreement is given by either party sixty (60) days prior
 to October 3 I. 2021, or sixty (60) days prior to October 3! of any subsequent year. Employer agrees that
 the Chicago Parking Association or ABOMA (if it is a member of ABOMA) shall bargain any successor
 Agreement on the Employer's behalf unless Employer provides written notice otherwise to the Union, the
 Chicago Parking Association, and ABOMA as appropriate sent via certified mail sixty (60) days prior to
 October 3 i .2021. or sixty (60) days prior to October 31 of ain subsequent year should this Agreement be
 extended.
         EXECUTED at Chicago, Illinois, this {&_ day of                        . 201 c¡ .



 FOR THE EMPLOYER                                                FOR THE UNION



 m




                                                                                                        26




                                                                                                      Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 65 of 67 PageID #:65




                                  LETTER OF UNDERSTANDING Hi

          For River North Car Wash only, it is agreed that due to inclement weather or other business
 reasons, full-time employees may receive less than forty (40) hours a week. Such discretion shall not be
 exercised unreasonably by River North Car Wash, shall be subject to the grievance procedure outlined in
 Article 6 of the Collective Bargaining Agreement, and shall affect only employees whose job duties are to
 wash cars and other related duties.


         EXECUTED at Chicago, Illinois, this j ^ day of                        20\


 FOR THE EMPLOYER                                               FOR THE UNION




                                                                                                      27




                                                                                                     Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 66 of 67 PageID #:66




                                       LETTER OF UNDERSTANDING #2

         This Letter of Understanding is entered into between Hotel Employers and Teamsters Local 727,
 and is hereby attached to the parties’ collective bargaining agreement that is in effect from November I,
 2011 through October 3 1.2016.

        The parties agree that, notwithstanding any prov ision to the contrary in their collective bargaining
 agreement, during the first 3 months (January. February and March) of each calendar year, the Employer
 may require of any bargaining unit employee one or the other, but not both, of the following:

  I.     To be involuntarily furloughed for up to three (3) \veeks(one (I) day per week for up to fifteen
 (15) weeks) of an employee’s equivalent annual vacation entitlement during this 3 month period. Any
 bargaining unit employee selected for this involuntary furlough may elect to use any earned vacation for
 any of these furloughed hours, in lieu of an absence without pay. If an employee so elects to use their
 earned vacation pay. they may still request unpaid time off during the remaining nine (9) months of any
 calendar year.

         To have a full time schedule reduced to 32 hours.



         EXECUTED at Chicago. Illinois.



 FOR THE EMPLOYER                                                 FOR THE UNION




                                                                                                         •»




                                                                                                        Exhibit A
Case: 1:19-cv-07452 Document #: 1 Filed: 11/11/19 Page 67 of 67 PageID #:67




                                     LETTER OF UNDERSTANDING #3

        This Letter of Understanding is entered into between the Employer and Teamsters Loca! 727, and
is hereby attached to and incorporated into the parties' collective bargaining agreement that is in effect
from November 1.2011 through October 31. 2016 ("the CBA").

         Beginning with an Eligible Employee's (as defined herein) anniversarv dale, which occurs next
following November 1.2014. the parties agree that, in addition to the wage increases provided in Article
8 of the CBA, Employees who were hired between November 1. 2006 and October 3 I, 201 I. ("Eligible
Employees") will receive an additional increase of S0.30 per hour effective on their respective date of hire
("anniversary'date") each year between November I. 2014 through October 31.2020. The Eligible
Employee shall receive a final increase under this Side Letter of Agreement #3 of SO .20 in the next
contract year (November 1.2020 through October 31.2021) An Eligible Employee shall accumulate
wage increases under this Side Letter of Agreement U3 totaling $2.00 per hour. Employees hired
between November 1.2006 and October 3 1. 201 I who received a $2.00 increase during the period
November 1,201 I to April 6, 2015 or who are otherwise receiving the Top-Pay Scale, as described in
Article 8 of the CBA are not eligible for increases under this Side Letter #3.
        The wage increases required by this Side Letter #3 shall be retroactive to November I, 2014 for
only those Eligible Employees whose anniversary date occurred between November L 2014 and the date
of execution of this Side Letter #3. This Side Letter of Agreement shall survive the expiration of the
CBA until the accumulation of a total of $2.00 per hour in increases by the last of employees eligible to
receive increases hereunder, unless, it is deleted through the collective bargaining process.
Notwithstanding the foregoing, this Side Letter of Agreement #3. will cease to exist and will be deleted
from any further Collective Bargaining Agreement upon the accumulation of a total of $2.00 per hour in
increases by the last of employees eligible to receive increases hereunder.



        EXECUTED at Chicago. Illinois, this _                        X        .. 20



FOR THE EMPLOYER                                                 FOR THE UNION




                                                                                                         2'1




                                                                                                        Exhibit A
